                                                                     1      John W. Lucas (CA Bar No. 271038)
                                                                            Jason H. Rosell (CA Bar No. 269126)
                                                                     2      Pachulski Stang Ziehl & Jones LLP
                                                                            150 California Street, 15th Floor
                                                                     3      San Francisco, California 94111-4500
                                                                            Telephone: 415.263.7000
                                                                     4      Facsimile:     415.263.7010
                                                                            Email:         jlucas@pszjlaw.com
                                                                     5                     jrosell@pszjlaw.com

                                                                     6      Attorneys for Sedgwick, LLP

                                                                     7
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                     8
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                     9
                                                                                                             SAN FRANCISCO DIVISION
                                                                    10
                                                                            In re:                                     Case No.: 18-31087 (HLB)
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                     SEDGWICK, LLP,                    Chapter 11
                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                          Debtor.      PLAN OF LIQUIDATION OF SEDGWICK, LLP
                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                                       Confirmation Hearing
                                                                    14                                                 Date: ___________, 2019
                                                                                                                       Time: __:_0 _.m. (Pacific Time)
                                                                    15
                                                                                                                       Place: U.S. Bankruptcy Court
                                                                    16                                                        450 Golden Gate Avenue, Courtroom 19
                                                                                                                              San Francisco, CA
                                                                    17                                                 Judge: Hon. Hannah L. Blumenstiel

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245     Filed: 06/17/19   Entered: 06/17/19 13:51:42   Page
                                                                                                                                                         PLAN OF 1 of
                                                                                                                                                                 LIQUIDATION
                                                                                                                       53
                                                                     1                                                             TABLE OF CONTENTS

                                                                     2                                                                                                                                                      Page
                                                                                                                                                Contents
                                                                     3
                                                                            ARTICLE I DEFINITIONS ................................................................................................................. 2
                                                                     4
                                                                               1.1       “Accounts Receivable”.......................................................................................................... 3
                                                                     5         1.2       “Administrative Claim”......................................................................................................... 3
                                                                               1.3       “Administrative Claims Bar Date” ........................................................................................ 3
                                                                     6         1.4       “Allowed”.............................................................................................................................. 3
                                                                               1.5       “Allowed Unsecured Claim” ................................................................................................. 4
                                                                     7         1.6       “Available Cash” ................................................................................................................... 4
                                                                               1.7       “Avoidance Actions”............................................................................................................. 4
                                                                     8         1.8       “Ballot”.................................................................................................................................. 4
                                                                               1.9       “Bankruptcy Code” ............................................................................................................... 4
                                                                     9         1.10      “Bankruptcy Court” or “Court”............................................................................................. 4
                                                                               1.11      “Bankruptcy Rules”............................................................................................................... 4
                                                                    10         1.12      “Bar Date” ............................................................................................................................. 5
                                                                               1.13      “Business Day” ..................................................................................................................... 5
                                                                    11         1.14      “Cash” ................................................................................................................................... 5
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               1.15      “Chapter 11 Case” ................................................................................................................. 5
                                                                    12         1.16      “Claim”.................................................................................................................................. 5
                                                                               1.17      “Claimant” ............................................................................................................................. 5
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                               1.18      “Claims Reserve Account” .................................................................................................... 5
                                                                               1.19      “Class” ................................................................................................................................... 5
                                                                    14         1.20      “Committee”.......................................................................................................................... 5
                                                                               1.21      “Confirmation” ...................................................................................................................... 6
                                                                    15         1.22      “Confirmation Date” ............................................................................................................. 6
                                                                               1.23      “Confirmation Hearing” ........................................................................................................ 6
                                                                    16         1.24      “Confirmation Order”............................................................................................................ 6
                                                                               1.25      “Creditor” .............................................................................................................................. 6
                                                                    17         1.26      “Debt”.................................................................................................................................... 6
                                                                               1.27      “Debtor” ................................................................................................................................ 6
                                                                    18         1.28      “Disallowed Claim” .............................................................................................................. 6
                                                                               1.29      “Disclosure Statement” ......................................................................................................... 6
                                                                    19         1.30      “Dissolution Committee” ...................................................................................................... 7
                                                                               1.31      “Disputed Claim” .................................................................................................................. 7
                                                                    20         1.32      “Disputed Claims Amount”................................................................................................... 7
                                                                               1.33      “Effective Date” .................................................................................................................... 7
                                                                    21         1.34      “Estate”.................................................................................................................................. 7
                                                                               1.35      “Estate Assets” ...................................................................................................................... 7
                                                                    22         1.36      “Exculpated Parties”.............................................................................................................. 7
                                                                               1.37      “Executory Contracts”........................................................................................................... 8
                                                                    23         1.38      “Final Order” ......................................................................................................................... 8
                                                                               1.39      “Former Equity Partners” ...................................................................................................... 8
                                                                    24         1.40      “Former Equity Partner Settlement Motion” ........................................................................ 8
                                                                               1.41      “Former Equity Partner Settlement Payments” ..................................................................... 8
                                                                    25         1.42      “Former Settling Equity Partners” ........................................................................................ 8
                                                                               1.43      “Insurance Deductible” ......................................................................................................... 8
                                                                    26         1.44      “Insured Malpractice Claim”................................................................................................. 8
                                                                               1.45      “Insured Portion”..................................................................Error! Bookmark not defined.
                                                                    27         1.46      “Interest Holder” ................................................................................................................... 9
                                                                               1.47      “Interests” .............................................................................................................................. 9
                                                                    28         1.48      “Lien” .................................................................................................................................... 9


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245                    Filed: 06/17/19              Entered: 06/17/19 13:51:42                         Page
                                                                                                                                                                                                         PLAN OF 2 of
                                                                                                                                                                                                                 LIQUIDATION
                                                                                                                                      53
                                                                                                                                                      i
                                                                     1        1.49    “Liquidating Debtor”............................................................................................................. 9
                                                                              1.50    “Malpractice Claim”.............................................................Error! Bookmark not defined.
                                                                     2        1.51    “Malpractice Claim Expenses” ............................................Error! Bookmark not defined.
                                                                              1.52    “Malpractice Policy” or “Policies”........................................................................................ 9
                                                                     3        1.53    “Net Available Cash” ............................................................................................................ 9
                                                                              1.54    “Non-Settling Former Equity Partner” .................................................................................. 9
                                                                     4        1.55    “Oversight Committee” ......................................................................................................... 9
                                                                              1.56    “Petition Date” ...................................................................................................................... 9
                                                                     5        1.57    “Plan” .................................................................................................................................. 10
                                                                              1.58    “Plan Administrator” ........................................................................................................... 10
                                                                     6        1.59    “Plan Expenses” .................................................................................................................. 10
                                                                              1.60    “Plan of Dissolution” .......................................................................................................... 10
                                                                     7        1.61    “Post-Confirmation Motion and Opportunity for Hearing” ................................................ 10
                                                                              1.62    “Post-Confirmation Service List” ....................................................................................... 11
                                                                     8        1.63    “Priority Tax Claim” ........................................................................................................... 11
                                                                              1.64    “Professional Fees” ............................................................................................................. 11
                                                                     9        1.65    “Professionals” .................................................................................................................... 11
                                                                              1.66    “Pro Rata” or “Pro Rata Share”........................................................................................... 11
                                                                    10        1.67    “Rejected Contract(s)” ........................................................................................................ 11
                                                                              1.68    “Rejection Claim” ............................................................................................................... 11
                                                                    11        1.69    “Rejection Claim Bar Date” ................................................................................................ 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              1.70    “Reserved Claims” .............................................................................................................. 12
                                                                    12        1.71    “Reserved Claims Pool” ...................................................................................................... 12
                                                                              1.72    “Reserved Claims Pool Account” ....................................................................................... 12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13        1.73    “Retained Claims and Defenses” ........................................................................................ 12
                                            ATTORNEYS AT LAW




                                                                              1.74    “Schedules” ......................................................................................................................... 12
                                                                    14        1.75    “Secured Claim” .................................................................................................................. 12
                                                                              1.76    “Sedgwick Released Claims” .............................................................................................. 13
                                                                    15        1.77    “U.K. LLP” ......................................................................................................................... 13
                                                                              1.78    “U.K. LLP Equity” means the equity in the U.K. LLP that is owned by the Debtor.......... 13
                                                                    16        1.79    “Unliquidated Claim” .......................................................................................................... 13
                                                                              1.80    “Unsecured Claim” ............................................................................................................. 13
                                                                    17
                                                                            ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS................................................. 13
                                                                    18
                                                                              2.1     Criterion of Class. ............................................................................................................... 13
                                                                    19        2.2     Classes of Claims and Interests. .......................................................................................... 13
                                                                                      2.2.1 Class 1 Claims. ....................................................................................................... 13
                                                                    20                2.2.2 Class 2 Claims. ....................................................................................................... 14
                                                                                      2.2.3 Class 3 Interests. ..................................................................................................... 14
                                                                    21
                                                                            ARTICLE III TREATMENT OF UNCLASSIFIED CLAIMS .......................................................... 14
                                                                    22
                                                                              3.1     Administrative Claims......................................................................................................... 14
                                                                    23        3.2     Administrative Claim Bar Date. .......................................................................................... 14
                                                                              3.3     Claims for Professional Fees. .............................................................................................. 15
                                                                    24        3.4     Priority Tax Claims. ............................................................................................................ 15

                                                                    25      ARTICLE IV TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS ............................... 15

                                                                    26        4.1     Class 1 Claims (Insured Malpractice Claims). .................................................................... 15
                                                                              4.2     Class 2 (General Unsecured Claims)................................................................................... 16
                                                                    27        4.3     Class 3 (Interests). ............................................................................................................... 16
                                                                              4.4     Nonconsensual Confirmation. ............................................................................................. 17
                                                                    28                4.4.1 Class 3 Cramdown. ................................................................................................. 17


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245                Filed: 06/17/19               Entered: 06/17/19 13:51:42                        Page
                                                                                                                                                                                                     PLAN OF 3 of
                                                                                                                                                                                                             LIQUIDATION
                                                                                                                                  53
                                                                                                                                                  ii
                                                                     1      ARTICLE V MEANS FOR IMPLEMENTATION OF THE PLAN ................................................. 17

                                                                     2        5.1      Effective Date Transactions. ............................................................................................... 17
                                                                              5.2      Revesting of Estate Assets. ................................................................................................. 18
                                                                     3        5.3      Replacement of Dissolution Committee/Continued Existence. .......................................... 18
                                                                              5.4      Management of Liquidating Debtor by Plan Administrator. .............................................. 18
                                                                     4        5.5      Continued Business of Liquidating Debtor. ........................................................................ 19
                                                                              5.6      Retained Claims and Defenses. ........................................................................................... 19
                                                                     5                 5.6.1 Bankruptcy Rule 2004. ........................................................................................... 19
                                                                                       5.6.2 Standing. ................................................................................................................. 19
                                                                     6        5.7      Avoidance Actions. ............................................................................................................. 20
                                                                              5.8      Claims Reserve Account. .................................................................................................... 20
                                                                     7        5.9      Liquidating Debtor Liquidation Budget. ............................................................................. 20
                                                                              5.10     Limitation of Liability of Plan Administrator and the Oversight Committee. .................... 21
                                                                     8        5.11     Dissolution of Committee ................................................................................................... 21
                                                                              5.12     Powers of the Oversight Committee. .................................................................................. 22
                                                                     9        5.13     Material Default Under the Plan. ........................................................................................ 22
                                                                              5.14     Payment of Plan Expenses. ................................................................................................. 23
                                                                    10        5.15     Distribution Procedures. ...................................................................................................... 23
                                                                              5.16     Resolution of Disputed Claims ........................................................................................... 24
                                                                    11        5.17     Reserve Provisions for Disputed Claims. ............................................................................ 24
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              5.18     Allocation of Distributions. ................................................................................................. 26
                                                                    12        5.19     Rounding. ............................................................................................................................ 26
                                                                              5.20     De Minimis Distributions. ................................................................................................... 26
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13        5.21     Disputed Payments. ............................................................................................................. 26
                                            ATTORNEYS AT LAW




                                                                              5.22     Unclaimed Property............................................................................................................. 27
                                                                    14        5.23     Malpractice Policies Remain In Force ................................................................................ 27
                                                                              5.24     Successor Plan Administrator. ............................................................................................ 28
                                                                    15        5.25     Setoffs.................................................................................................................................. 28
                                                                              5.26     No Distributions on Late-Filed Claims. .............................................................................. 28
                                                                    16        5.27     Withholding Taxes. ............................................................................................................. 28
                                                                              5.28     Post-Effective Date Reports. ............................................................................................... 28
                                                                    17        5.29     Post-Effective Date Employment and Compensation of Professionals. ............................. 29
                                                                              5.30     Final Decree. ....................................................................................................................... 29
                                                                    18        5.31     Procedures for Post-Confirmation Motion and Opportunity for Hearing. .......................... 30

                                                                    19      ARTICLE VI EXECUTORY CONTRACTS ................................................................................ 30

                                                                    20        6.1      Executory Contracts. ........................................................................................................... 30
                                                                                       6.1.1 Assumption. ............................................................................................................ 30
                                                                    21                 6.1.2 Rejection. ................................................................................................................ 30
                                                                              6.2      Satisfaction of Cure Obligations. ........................................................................................ 31
                                                                    22        6.3      Post-Petition Executory Contracts and Unexpired Leases. ................................................. 31
                                                                              6.4      Order Authorizing Assumption or Rejection. ..................................................................... 31
                                                                    23
                                                                            ARTICLE VII CONDITIONS PRECEDENT.................................................................................... 32
                                                                    24
                                                                              7.1      Conditions to Confirmation. ................................................................................................ 32
                                                                    25        7.2      Conditions to Effective Date. .............................................................................................. 32

                                                                    26      ARTICLE VIII EFFECTS OF CONFIRMATION ............................................................................ 32

                                                                    27        8.1      Binding Effect of Plan. ........................................................................................................ 32
                                                                              8.2      Revesting of Property Free and Clear. ................................................................................ 33
                                                                    28        8.3      Injunction. ........................................................................................................................... 33
                                                                              8.4      Limitation of Liability. ........................................................................................................ 33

                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245                 Filed: 06/17/19               Entered: 06/17/19 13:51:42                        Page
                                                                                                                                                                                                      PLAN OF 4 of
                                                                                                                                                                                                              LIQUIDATION
                                                                                                                                   53
                                                                                                                                                   iii
                                                                     1      ARTICLE IX RETENTION OF JURISDICTION ............................................................................. 34

                                                                     2      ARTICLE X MISCELLANEOUS ..................................................................................................... 36

                                                                     3         10.1     Severability of Plan Provisions. .......................................................................................... 36
                                                                               10.2     Governing Law. ................................................................................................................... 36
                                                                     4         10.3     Headings. ............................................................................................................................. 36
                                                                               10.4     Language Interpretation. ..................................................................................................... 37
                                                                     5         10.5     Exhibits................................................................................................................................ 37
                                                                               10.6     Exemption from Transfer Taxes: ........................................................................................ 37
                                                                     6         10.7     Notices. ................................................................................................................................ 37
                                                                               10.8     Computation of Time Periods. ............................................................................................ 38
                                                                     7         10.9     Defects, Omissions and Amendments. ................................................................................ 38
                                                                               10.10    Filing of Additional Documents. ......................................................................................... 38
                                                                     8         10.11    Successors and Assigns. ...................................................................................................... 39
                                                                               10.12    Implementation.................................................................................................................... 39
                                                                     9         10.13    Certain Actions. ................................................................................................................... 39
                                                                               10.14    Waiver of Fourteen (14) Day Stay. ..................................................................................... 39
                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245                  Filed: 06/17/19               Entered: 06/17/19 13:51:42                        Page
                                                                                                                                                                                                       PLAN OF 5 of
                                                                                                                                                                                                               LIQUIDATION
                                                                                                                                    53
                                                                                                                                                    iv
                                                                     1      Exhibits

                                                                     2                         Exhibit A             Assumed Contracts

                                                                     3                         Exhibit B             Former Equity Partners

                                                                     4                         Exhibit C             Former Settling Equity Partner

                                                                     5                         Exhibit D             Malpractice Policies

                                                                     6                         Exhibit E             Non-Settling Former Equity Partners

                                                                     7                         Exhibit F             Plan Administrator Curriculum Vitae

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19   Entered: 06/17/19 13:51:42       Page
                                                                                                                                                           PLAN OF 6 of
                                                                                                                                                                   LIQUIDATION
                                                                                                                     53
                                                                                                                          v
                                                                     1                                        PRELIMINARY STATEMENT

                                                                     2             Sedgwick LLP, the above-referenced debtor and debtor in possession, hereby proposes the

                                                                     3      following Plan of Liquidation (the “Plan”). All Creditors should review the Disclosure Statement,

                                                                     4      and its accompanying exhibits and other information, before voting to accept or reject the Plan.

                                                                     5             The Plan sets forth a proposal for the resolution of all Claims and Interests against or in the

                                                                     6      Debtor. In sum, the Plan provides for the Debtor to continue its wind-down efforts after

                                                                     7      confirmation with its administration to be handled by the Plan Administrator replacing the

                                                                     8      Dissolution Committee as the primarily responsible party. Confirmation of the Plan shall

                                                                     9      constitute and confirm the appointment of the Plan Administrator, including responsibility and

                                                                    10      authority to (a) exercise the rights, power, and authority of the Liquidating Debtor, under the

                                                                    11      applicable provisions of the Plan and bankruptcy and non-bankruptcy law, and (b) retain post-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12      confirmation professionals to represent the Liquidating Debtor and assist the Plan Administrator in
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13      performing and implementing the Plan, including without limitation retaining professionals
                                            ATTORNEYS AT LAW




                                                                    14      originally engaged by the Debtor and/or the Committee, and (c) otherwise implement the Plan,

                                                                    15      wind up the affairs of the Estate and close the Chapter 11 Case.

                                                                    16             The Plan contemplates the liquidation of all Estate Assets for the benefit of the holders of

                                                                    17      Allowed Claims and Allowed Interests, if any. The resulting funds, after payment of Plan

                                                                    18      Expenses, will be made available for distribution to holders of Allowed Claims and Allowed

                                                                    19      Interests, if any, in accordance with the terms of the Plan. The Plan Administrator’s operation of

                                                                    20      the Liquidating Debtor will be for the purpose of liquidating and monetizing Estate Assets, which

                                                                    21      consist primarily of the Accounts Receivables, Retained Claims, and Defenses.

                                                                    22             From and after the Effective Date, the Liquidating Debtor, acting through the Plan

                                                                    23      Administrator, shall expeditiously seek to collect, liquidate, sell and/or reduce to Cash all Estate

                                                                    24      Assets, including, without limitation, through pursuit of the Accounts Receivables, Retained

                                                                    25      Claims, and Defenses, and use the proceeds thereof and the existing cash on hand to fund the Plan.

                                                                    26             As set forth in the Disclosure Statement, the Debtor believes that the Plan will allow the

                                                                    27      holders of Unsecured Claims to receive a meaningful return on account of their Allowed Claims

                                                                    28


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19     Entered: 06/17/19 13:51:42        Page
                                                                                                                                                                 PLAN OF 7 of
                                                                                                                                                                         LIQUIDATION
                                                                                                                        53
                                                                                                                               1
                                                                     1      against the Debtor, which in part will depend upon the collection of outstanding Accounts

                                                                     2      Receivables, the outcome of litigation of Retained Claims, and the ultimate allowance of Claims.

                                                                     3             With the Plan, Creditors entitled to vote will receive a Ballot for voting on the Plan, and a

                                                                     4      Disclosure Statement that provides information concerning the Debtor and the Plan. The

                                                                     5      Disclosure Statement includes a summary of the assets and liabilities of the Debtor, a summary of

                                                                     6      what Creditors and Interest Holders will receive under the Plan, a discussion of certain alternatives

                                                                     7      to the Plan, and a summary of the procedures and voting requirements necessary for confirmation

                                                                     8      of the Plan. You should thoroughly review both the Plan and Disclosure Statement before

                                                                     9      deciding whether you will accept or reject the Plan.

                                                                    10             As more fully described in the Disclosure Statement, the Plan must be approved by the

                                                                    11      requisite number of Creditors and the Bankruptcy Court must find that it meets the applicable legal
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12      standards before the Plan can be confirmed. If the Plan is not confirmed, the Debtor or other
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13      parties in interest may propose a different plan or the Bankruptcy Court may order the case
                                            ATTORNEYS AT LAW




                                                                    14      dismissed or converted to a case under chapter 7 of the Bankruptcy Code.

                                                                    15             For the reasons set forth in the Disclosure Statement, the Debtor believes the Plan provides

                                                                    16      the best mechanism available for maximizing returns to Creditors and urges Creditors to vote to

                                                                    17      accept the Plan.

                                                                    18                                                   ARTICLE I

                                                                    19                                                 DEFINITIONS

                                                                    20             For purposes of this Plan, all capitalized terms used herein and not otherwise defined shall

                                                                    21      have the meanings set forth below. A term not defined in the Plan, but defined in the Bankruptcy

                                                                    22      Code or the Bankruptcy Rules, shall have the meaning ascribed to it in the Bankruptcy Code or the

                                                                    23      Bankruptcy Rules, unless the context clearly requires otherwise. The rules of construction used in

                                                                    24      section 102 of the Bankruptcy Code shall apply to construction of this Plan. The phrase “as soon

                                                                    25      as practicable” shall mean within fourteen (14) days of the relevant date. Headings and captions

                                                                    26      are utilized in this Plan for convenient reference only, and shall not constitute a part of this Plan for

                                                                    27      any other purpose.

                                                                    28


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19     Entered: 06/17/19 13:51:42         Page
                                                                                                                                                                   PLAN OF 8 of
                                                                                                                                                                           LIQUIDATION
                                                                                                                         53
                                                                                                                                2
                                                                     1             1.1     “Accounts Receivable” means the outstanding invoices, claims, and any receivable

                                                                     2      owed to the Debtor from a former client.

                                                                     3             1.2     “Administrative Claim” shall mean a Claim for an expense of administration of

                                                                     4      the Debtor arising during the period commencing on the Petition Date and ending on the Effective

                                                                     5      Date under sections 503(b), 1114(e)(2) or 546(c)(2) of the Bankruptcy Code and entitled to priority

                                                                     6      under section 507(a)(1) of the Bankruptcy Code, including, but not limited to, (i) any actual and

                                                                     7      necessary cost or expense of preserving the Estate of the Debtor or conducting the business of the

                                                                     8      Debtor, (ii) administrative expenses previously allowed by the Bankruptcy Court, (iii)

                                                                     9      administrative claims that are timely filed prior to the applicable Administrative Claims Bar Date,

                                                                    10      (iv) any Tax Claims incurred by the Debtor after the Petition Date or relating to a tax year or

                                                                    11      period which occurs after the Petition Date, (v) Professional Fees, and (vi) all fees and charges
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12      assessed against the Debtor pursuant to 28 U.S.C. § 1930.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13             1.3     “Administrative Claims Bar Date” shall mean the first Business Day that is
                                            ATTORNEYS AT LAW




                                                                    14      thirty-five (35) days after the Effective Date pursuant to which Claimants must file a request for

                                                                    15      payment of any Administrative Claim that arose between October 2, 2018 and the Effective Date,

                                                                    16      for which notice shall be provided in the Debtor’s notice of the entry of the Confirmation Order.

                                                                    17             1.4     “Allowed” shall mean, with respect to any Claim (other than an Administrative

                                                                    18      Claim as set forth below):

                                                                    19                     (i)     a Claim that appears in the Schedules, except a Claim that is listed as

                                                                    20      disputed, contingent or unliquidated, or for which a contrary proof of Claim has been filed;

                                                                    21                     (ii)    a Claim for which a proof of Claim has been timely filed as of the Bar Date

                                                                    22      or Rejection Claim Bar Date, as applicable, and no objection thereto has been made on or before

                                                                    23      any applicable deadline; or

                                                                    24                     (iii)   a Claim that has been allowed, but only to the extent allowed (i) by a Final

                                                                    25      Order, (ii) under this Plan, or (iii) under any agreements entered into prior to the Effective Date

                                                                    26      (and approved by the Bankruptcy Court) or in connection with this Plan (and approved in

                                                                    27      accordance with the terms of this Plan) establishing the amount and nature of any Claim; and

                                                                    28


                                                                         Case: 18-31087 77998/002
                                                                            DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19     Entered: 06/17/19 13:51:42        Page
                                                                                                                                                                 PLAN OF 9 of
                                                                                                                                                                         LIQUIDATION
                                                                                                                        53
                                                                                                                               3
                                                                     1                   With respect to an Administrative Claim, a request for payment that has been filed

                                                                     2   prior to the Administrative Claims Bar Date, and in accordance with either section 503(b) of the

                                                                     3   Bankruptcy Code or the procedures for filing requests for payment of an expense of administration

                                                                     4   set forth in the Administrative Claims Bar Date Order, and as to which either no objection has

                                                                     5   been made on or before any applicable deadline, or if an objection has been made, a claim has

                                                                     6   been allowed by Final Order.

                                                                     7           1.5     “Allowed Unsecured Claim” shall mean any Allowed Claim (including any

                                                                     8   Rejection Claim) that is not an Allowed Administrative Claim, an Allowed Professional Fee

                                                                     9   Claim, an Allowed Secured Claim, an Insured Malpractice Claim, an Allowed Priority Tax Claim

                                                                    10   or an Assumed Obligation.

                                                                    11           1.6     “Available Cash” shall mean, with respect to any distribution contemplated herein,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the aggregate amount of all Cash held by the Liquidating Debtor immediately prior to such
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   distribution.
                                            ATTORNEYS AT LAW




                                                                    14           1.7     “Avoidance Actions” shall mean all claims or causes of action of the Debtor

                                                                    15   arising under sections 542, 543, 544, 545, 547, and 548 of the Bankruptcy Code.

                                                                    16           1.8     “Ballot” shall mean the form for acceptance or rejection of the Plan distributed to

                                                                    17   those Creditors entitled to vote on the Plan, as such form may be approved by the Bankruptcy

                                                                    18   Court and which shall otherwise comply with the requirements of Bankruptcy Rule 3018(c).

                                                                    19           1.9     “Bankruptcy Code” shall mean title 11 of the United States Code, §§ 101 et seq.,

                                                                    20   as in effect on the Petition Date, as the same thereafter has been and may be amended, provided

                                                                    21   such amendments are in effect.

                                                                    22           1.10    “Bankruptcy Court” or “Court” shall mean the United States Bankruptcy Court

                                                                    23   for the Northern District of California (San Francisco Division), or such other court as may

                                                                    24   hereafter exercise jurisdiction over the Chapter 11 Case.

                                                                    25           1.11    “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as in

                                                                    26   effect on the Filing Date, as the same thereafter has been and may be amended, and the Local

                                                                    27   Rules of the Bankruptcy Court to the extent applicable to the Chapter 11 Case.

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42          Page
                                                                                                                                                            PLAN OF10  of
                                                                                                                                                                    LIQUIDATION
                                                                                                                     53
                                                                                                                        4
                                                                     1          1.12    “Bar Date” shall mean, as applicable, (i) January 22, 2019, which was the date set

                                                                     2   by the Bankruptcy Court as the last date for filing a proof of Claim for a Claim that arose before

                                                                     3   the Petition Date for non-Governmental Units, (ii) March 31, 2019 for Governmental Units; and

                                                                     4   (iii) any other date set by the Bankruptcy Court.

                                                                     5          1.13    “Business Day” shall mean any day that is not a Saturday, a Sunday or other day

                                                                     6   on which banks are required or authorized by any federal, state or local law to be closed in the City

                                                                     7   of San Francisco, California.

                                                                     8          1.14    “Cash” shall mean cash and cash equivalents including, but not limited to, cash on

                                                                     9   deposit in the bank accounts of the Debtor or the Liquidating Debtor, as applicable, checks, wire

                                                                    10   transfers, money orders, certificates of deposit, money market or similar investments, and other

                                                                    11   similar readily marketable securities or instruments.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          1.15    “Chapter 11 Case” shall mean the chapter 11 case commenced by the Debtor upon
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   the filing with the Bankruptcy Court of a voluntary petition under chapter 11 of the Bankruptcy
                                            ATTORNEYS AT LAW




                                                                    14   Code and having the Case No.: 18-31087 (HLB).

                                                                    15          1.16    “Claim” shall mean a claim against the Debtor within the meaning of section

                                                                    16   101(5) of the Bankruptcy Code.

                                                                    17          1.17    “Claimant” shall mean the holder of a Claim.

                                                                    18          1.18    “Claims Reserve Account” shall mean an interest bearing bank account or money

                                                                    19   market account to be established and held in trust for the benefit of holders of Allowed Unsecured

                                                                    20   Claims by the Liquidating Debtor on or after the Effective Date for the purpose of holding the

                                                                    21   funds to be distributed under the Plan to Unsecured Creditors and for Plan Expenses, and any

                                                                    22   interest, dividends or other income earned upon the investments in such account.

                                                                    23          1.19    “Class” shall mean a category or group of Creditors or Interest Holders that are

                                                                    24   substantially similar to the Claims or Interests of the other Creditors or Interests Holders in such

                                                                    25   Class, as designated by this Plan pursuant to sections 1122 and 1123 of the Bankruptcy Code.

                                                                    26          1.20    “Committee” shall mean the Official Committee of Unsecured Creditors appointed

                                                                    27   by the United States Trustee in the Debtor’s Chapter 11 Case.

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245        Filed: 06/17/19 Entered: 06/17/19 13:51:42           Page
                                                                                                                                                              PLAN OF11  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                      53
                                                                                                                         5
                                                                     1          1.21    “Confirmation” shall mean the approval of the Plan by and subject to the terms of

                                                                     2   the Confirmation Order.

                                                                     3          1.22    “Confirmation Date” shall mean the date of Confirmation.

                                                                     4          1.23    “Confirmation Hearing” shall mean the duly noticed hearing held by the

                                                                     5   Bankruptcy Court on confirmation of the Plan pursuant to section 1129 of the Bankruptcy Code.

                                                                     6   The Confirmation Hearing may be adjourned by the Bankruptcy Court from time to time without

                                                                     7   further notice other than the announcement of the adjourned date at the Confirmation Hearing.

                                                                     8          1.24    “Confirmation Order” shall mean the order of the Bankruptcy Court, confirming

                                                                     9   this Plan and providing for the effectuation of the transactions contemplated by this Plan in

                                                                    10   accordance with the terms and provisions hereof and thereof.

                                                                    11          1.25    “Creditor” shall mean any entity that holds a Claim.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          1.26    “Debt” shall mean liability on a Claim.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13          1.27    “Debtor” shall mean Sedgwick, LLP, as debtor and debtor in possession in the
                                            ATTORNEYS AT LAW




                                                                    14   Chapter 11 Case.

                                                                    15          1.28    “Disallowed Claim” shall mean (i) a Claim or any portion thereof, that has been

                                                                    16   disallowed by a Final Order of the Bankruptcy Court; (ii) a Claim that has been listed in the

                                                                    17   Schedules at zero or as contingent, disputed, or unliquidated and as to which no proof of Claim has

                                                                    18   been timely filed or deemed timely filed with the Bankruptcy Court pursuant to the Bankruptcy

                                                                    19   Code, any Final Order of the Court, or other applicable law; or (iii) a Claim that has not been listed

                                                                    20   in the Schedules and as to which no proof of Claim has been timely filed or deemed timely filed

                                                                    21   with the Bankruptcy Court pursuant to the Bankruptcy Code, any Final Order of the Court, or other

                                                                    22   applicable law.

                                                                    23          1.29    “Disclosure Statement” shall mean the disclosure statement in support of the Plan,

                                                                    24   in the form approved by the Bankruptcy Court, disseminated by the Debtor to the holders of

                                                                    25   Claims against the Debtor to provide to such holders of Claims adequate information in

                                                                    26   accordance with section 1125 of the Bankruptcy Code, as such disclosure statement may be

                                                                    27   modified, amended, or supplemented from time to time.

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                             PLAN OF12  of
                                                                                                                                                                     LIQUIDATION
                                                                                                                    53
                                                                                                                       6
                                                                     1           1.30   “Dissolution Committee” shall mean the committee formed under the Plan of

                                                                     2   Dissolution for the purpose of governing the affairs of the Debtor after December 31, 2017, whose

                                                                     3   members currently include Curtis D. Parvin, Bruce D. Celebrezze, and Gregory C. Read.

                                                                     4           1.31   “Disputed Claim” shall mean any Claim or portion of a Claim as to which an

                                                                     5   objection to the allowance thereof has been interposed (whether as a separate objection to claim or

                                                                     6   in connection with an adversary proceeding) as of the Effective Date or any later deadline fixed

                                                                     7   under the Plan or by order of the Bankruptcy Court, which objection has not been withdrawn or

                                                                     8   determined by Final Order. To the extent an objection relates to the allowance of only a part of a

                                                                     9   Claim, such Claim shall be a Disputed Claim only to the extent of the objection.

                                                                    10           1.32   “Disputed Claims Amount” shall mean the aggregate amount of Disputed Claims

                                                                    11   that are fixed, absolute – and neither contingent nor unliquidated. For purposes of calculating
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   distributions of Cash under the Plan, the amount of each Disputed Claim shall be based upon the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   face amount of such Creditor’s Disputed Claim (or the disputed portion thereof) as set forth in the
                                            ATTORNEYS AT LAW




                                                                    14   Creditor’s filed proof of Claim.

                                                                    15           1.33   “Effective Date” shall mean the first Business Day on which each of the conditions

                                                                    16   specified in Article VII of the Plan has been satisfied or duly waived.

                                                                    17           1.34   “Estate” shall mean the bankruptcy estate of the Debtor pursuant to section 541 of

                                                                    18   the Bankruptcy Code.

                                                                    19           1.35   “Estate Assets” shall mean all property of the estate of the Debtor under section

                                                                    20   541 of the Bankruptcy Code including, all property, assets, equitable or legal rights or interests,

                                                                    21   contract rights, benefits, causes of action, claims, or any other thing tangible or intangible, of any

                                                                    22   kind whatsoever, owned or held by or on behalf of the Debtor in which the Debtor has any right,

                                                                    23   title or interest to the full extent provided under section 541 of the Bankruptcy Code including,

                                                                    24   without limitation, Available Cash, any Retained Claims and Defenses, U.K. LLP Equity, and

                                                                    25   Avoidance Actions.

                                                                    26           1.36    “Exculpated Parties” shall have the meaning assigned to it in Article 8.4 of this

                                                                    27   Plan.

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                               PLAN OF13  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                     53
                                                                                                                        7
                                                                     1          1.37    “Executory Contracts” shall mean executory contracts and unexpired leases

                                                                     2   within the meaning of section 365 of the Bankruptcy Code.

                                                                     3          1.38    “Final Order” shall mean an order or judgment of the Bankruptcy Court or other

                                                                     4   court of competent jurisdiction (i) which has not been reversed, stayed, modified or amended,

                                                                     5   (ii) as to which the time to or the right to appeal or seek reconsideration, review, rehearing, or

                                                                     6   certiorari has expired or been waived (without regard to whether the time to seek relief from a

                                                                     7   judgment under Bankruptcy Rule 9024 has expired), and (iii) as to which no appeal or petition for

                                                                     8   reconsideration, review, rehearing, or certiorari is pending.

                                                                     9          1.39    “Former Equity Partners” shall mean each of the individuals that held an equity

                                                                    10   interest in the Debtor, each of whom is named on Exhibit B, attached hereto.

                                                                    11          1.40    “Former Equity Partner Settlement Motion” shall mean the Motion for Order
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Approving the Compromise of a Controversy Among the Debtor and Certain Former Equity
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Partners of the Debtor [Docket No. 234] that was entered into by the Debtor and Settling Former
                                            ATTORNEYS AT LAW




                                                                    14   Equity Partners and approved by the Bankruptcy Court by entry of the Order Approving

                                                                    15   Compromise of a Controversy Among the Debtor and Certain Former Equity Partners of the Debtor

                                                                    16   [Docket No. __], or other settlement agreement between the Debtor, its estate, or the Plan

                                                                    17   Administrator and an Equity Partner that is approved by a Final Order.

                                                                    18          1.41    “Former Equity Partner Settlement Payments” shall mean each payment in

                                                                    19   good funds made by a Former Equity Partner of an amount fixed by the Former Equity Partner

                                                                    20   Settlement, or other settlement agreement between the Debtor, its estate, or the Plan Administrator

                                                                    21   and an Equity Partner that is approved by a Final Order.

                                                                    22          1.42    “Former Settling Equity Partners” means those Former Equity Partners that are

                                                                    23   party to the Former Equity Partner Settlement, who are listed on Exhibit C.

                                                                    24          1.43    “Insurance Deductible” shall mean the amount of a Malpractice Claim that is to

                                                                    25   be reimbursed by the insured in any applicable Malpractice Policy.

                                                                    26          1.44    “Insured Malpractice Claim” shall mean the insured portion of any Malpractice

                                                                    27   Claim under the applicable Malpractice Policy.

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                              PLAN OF14  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                     53
                                                                                                                        8
                                                                     1          1.45       “Interest Holder” shall mean, individually, each of the Former Equity Partners set

                                                                     2   forth on Exhibit B, or his/her successors and assigns.

                                                                     3          1.46    “Interests” shall mean any interests in the Debtor owned by, individually, each of

                                                                     4   the Former Equity Partners set forth on Exhibit B, or his/her successors and assigns.

                                                                     5          1.47    “Lien” shall mean a charge against or interest in property to secure payment of a

                                                                     6   debt or performance of an obligation.

                                                                     7          1.48    “Liquidating Debtor” shall mean the Debtor as reconstituted on and after the

                                                                     8   Effective Date.

                                                                     9          1.49    “Malpractice Policy” or “Policies” shall mean any insurance policies issued to or

                                                                    10   providing coverage, whether before or after the Petition Date, for any of: (a) the Debtors or their

                                                                    11   predecessors; (b) any past, present, or future directors, officers, employees, agents or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   representatives of the Debtors or their predecessors, in each case, in their capacity as such; or (c)
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   other beneficiaries of coverage under the terms of such policies issued to or providing coverage to
                                            ATTORNEYS AT LAW




                                                                    14   any Person or other Entity referred to in to clauses (a) or (b), including any extended reporting, tail

                                                                    15   or run-off coverage and any agreements related to any such insurance policies set forth in Exhibit

                                                                    16   D.

                                                                    17          1.50    “Net Available Cash” shall mean the aggregate amount of all Available Cash held

                                                                    18   by the Liquidating Debtors after the payment of (or appropriate reserve for) Allowed

                                                                    19   Administrative Claims, Allowed Priority Tax Claims, Allowed Professional Fee Claims and net of

                                                                    20   amounts reserved for Disputed Claims, Professional Fees and Plan Expenses.

                                                                    21          1.51    “Non-Settling Former Equity Partner” shall mean any Former Equity Partner

                                                                    22   that the Debtor has claims against that have not been settled or adjudicated by a Final Order

                                                                    23   entered by the Bankruptcy Court, who are each listed on Exhibit E.

                                                                    24          1.52    “Oversight Committee” means the members selected by the Committee that will

                                                                    25   govern and direct the actions of the Plan Administrator pursuant to the terms of this Plan.

                                                                    26          1.53    “Petition Date” shall mean October 2, 2019, which is the date when the Debtor

                                                                    27   filed its voluntary petition pursuant to chapter 11 of the Bankruptcy Code.

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                              PLAN OF15  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                     53
                                                                                                                        9
                                                                     1          1.54     “Plan” shall mean this joint chapter 11 plan of liquidation and any exhibits and

                                                                     2   schedules hereto and any documents incorporated herein by reference, as the same may from time

                                                                     3   to time be amended or modified as and to the extent permitted herein or by the Bankruptcy Code.

                                                                     4          1.55     “Plan Administrator” shall mean Kyle Everett, whose curriculum vitae is set forth

                                                                     5   at Exhibit F hereto and who shall file a further statement setting forth his qualifications and

                                                                     6   affiliations, including a disclosure of any potential conflicts of interest, pursuant to Bankruptcy

                                                                     7   Code section 1129(a)(5)(A)(i) not less than fourteen (14) days prior than the last day to object to

                                                                     8   Confirmation.

                                                                     9          1.56     “Plan Expenses” shall mean all actual and necessary costs and expenses incurred

                                                                    10   after the Effective Date in connection with the administration of the Plan, including, but not

                                                                    11   limited to, (i) costs, expenses and legal fees incurred related to filing and prosecuting objections to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Claims, (ii) the costs, expenses and legal fees incurred to investigate, litigate, estimate and settle
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   the Retained Claims and Defenses (which shall include the Avoidance Actions), including, but not
                                            ATTORNEYS AT LAW




                                                                    14   limited to, attorneys' fees, accounting fees, expert witness fees, consultants’ fees, and all costs

                                                                    15   relating to obtaining and distributing such recoveries, incurred by the Liquidating Debtor, (iii) the

                                                                    16   costs and expenses of administration of the Liquidating Debtor, including without limitation the

                                                                    17   fees and costs of the Plan Administrator; (iv) amounts necessary to compensate members of the

                                                                    18   Dissolution Committee and the Debtor’s Professionals after Confirmation for services rendered at

                                                                    19   the request of the Plan Administrator regarding, inter alia, the Debtor’s dissolution or the

                                                                    20   Bankruptcy Case; (v) all costs to manage, store, transport, transfer and destroy client and

                                                                    21   administrative records, and (vi) all fees payable pursuant to section 1930 of Title 28 of the United

                                                                    22   States Code.

                                                                    23          1.57     “Plan of Dissolution” shall mean that certain Plan of Dissolution of Sedgwick,

                                                                    24   LLP that was approved by the Debtor and effective as of December 31, 2017.

                                                                    25          1.58     “Post-Confirmation Motion and Opportunity for Hearing” shall mean the

                                                                    26   procedures to be utilized after the Effective Date by any party seeking approval from the Court

                                                                    27   respecting matters requiring approval under this Plan which procedures are more fully described in

                                                                    28   Article 5.30 herein.


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42              Page
                                                                                                                                                                PLAN OF16  of
                                                                                                                                                                        LIQUIDATION
                                                                                                                     53
                                                                                                                        10
                                                                     1          1.59     “Post-Confirmation Service List” shall mean a service list comprised of names

                                                                     2   and email addresses for all members of the Committee as of the Effective Date, the Office of the

                                                                     3   United States Trustee, and any other creditor or party in interest that files a request for post

                                                                     4   confirmation notice after the Effective Date with the Court and serves it on the Post Confirmation

                                                                     5   Service List.

                                                                     6          1.60     “Priority Tax Claim” shall mean that portion of a tax Claim, if any, entitled to

                                                                     7   priority in payment under section 507(a)(8) of the Bankruptcy Code.

                                                                     8          1.61     “Professional Fees” shall mean all amounts allowed and awarded by the

                                                                     9   Bankruptcy Court for compensation for services rendered and reimbursement of expenses incurred

                                                                    10   by Professionals pursuant to sections 330(a) and 503(b) of the Bankruptcy Code.

                                                                    11          1.62     “Professionals” shall mean those attorneys, accountants and other financial
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   advisors employed by the Debtor (pursuant to section 327 of the Bankruptcy Code) or the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Committee (pursuant to section 1103 of Bankruptcy Code) in the Chapter 11 Case and to be
                                            ATTORNEYS AT LAW




                                                                    14   compensated for services rendered and reimbursed for expenses incurred pursuant to sections

                                                                    15   330(a) and 503(b) of the Bankruptcy Code.

                                                                    16          1.63     “Pro Rata” or “Pro Rata Share” shall mean, with respect to distributions on

                                                                    17   account of Allowed Claims, in the same ratio of an Allowed Claim in a particular Class to the

                                                                    18   aggregate of all Allowed Claims in that Class.

                                                                    19          1.64     “Rejected Contract(s)” shall mean those Executory Contracts which are rejected

                                                                    20   by the Debtor pursuant to section 365 or 1123(b)(2) of the Bankruptcy Code.

                                                                    21          1.65     “Rejection Claim” shall mean any Allowed Claim under Bankruptcy Code section

                                                                    22   502(g) that arises under Bankruptcy Code section 365(g)(1) in favor of the non-debtor party to any

                                                                    23   Executory Contract that is rejected by the Debtor pursuant to Bankruptcy Code sections 365(a) or

                                                                    24   1123(b)(2).

                                                                    25          1.66     “Rejection Claim Bar Date” shall mean the last date established by the

                                                                    26   Bankruptcy Court by which entities asserting a Rejection Claim against the Debtor must have filed

                                                                    27   a proof of Claim with respect to such Rejection Claim or be forever barred from asserting such

                                                                    28   Claim and/or sharing in any distribution hereunder in respect of such Claim. For contracts or


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                               PLAN OF17  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                     53
                                                                                                                        11
                                                                     1   leases for which no rejection claim bar date was previously established, or for contracts and leases

                                                                     2   rejected pursuant to the Plan, the Rejection Claims Bar Date shall be twenty-eight (28) days

                                                                     3   following the date upon which the Confirmation Order is entered.

                                                                     4          1.67    “Reserved Claims” shall mean the amounts necessary, or reserved, to pay (i)

                                                                     5   allowed chapter 11 administrative expenses, (ii) priority tax claims, (iii) allowed Claims in Class 2,

                                                                     6   or (iv) Plan Expenses.

                                                                     7          1.68    “Reserved Claims Pool” shall mean the amounts that shall be funded on or after

                                                                     8   the Effective Date pursuant to Article 5.1 of this Plan for the purpose of holding as reserves the

                                                                     9   amounts of Administrative Claims (including amounts due for Professional Fees) that have not

                                                                    10   become Allowed Claims.

                                                                    11          1.69    “Reserved Claims Pool Account” shall mean the bank account established by the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Liquidating Debtor into which the Plan Administrator shall deposit the amounts that constitute the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Reserved Claims Pool.
                                            ATTORNEYS AT LAW




                                                                    14          1.70    “Retained Claims and Defenses” shall mean all claims, rights, interests, causes of

                                                                    15   action, defenses, counterclaims, cross-claims, third-party claims, or rights of offset, recoupment,

                                                                    16   subrogation or subordination held by the Debtor or its Estate against any party whether or not

                                                                    17   pending on the Effective Date, not otherwise released or settled before the Effective Date,

                                                                    18   including but not limited to those specifically set forth in Article IV of the Disclosure Statement.

                                                                    19          1.71    “Schedules” shall mean the schedules of assets and liabilities [Docket Nos. 107

                                                                    20   and 119] and the statement of financial affairs [Docket No. 108] filed by the Debtor with the

                                                                    21   Bankruptcy Court pursuant to section 521 of the Bankruptcy Code and Bankruptcy Rule 1007, as

                                                                    22   amended from time to time.

                                                                    23          1.72    “Secured Claim” shall mean a Claim secured by a Lien on property of the Debtor,

                                                                    24   or the Estate, or secured by an amount subject to setoff under section 553 of the Bankruptcy Code,

                                                                    25   to the extent of the value of such Lien or right of setoff as determined under sections 506(a) or

                                                                    26   1129(b) of the Bankruptcy Code, as applicable.

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                              PLAN OF18  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                    53
                                                                                                                       12
                                                                     1          1.73    “Sedgwick Released Claims” means all claims for relief, causes of action,

                                                                     2   defenses or counterclaims that the Debtor or the Estate (or any entity acting on behalf of the

                                                                     3   Debtor or the Estate) could have asserted against the Settling Former Equity Partners.

                                                                     4          1.74    “U.K. LLP” means Sedgwick Detert Moran & Arnold LLP, as organized under the

                                                                     5   laws of England.

                                                                     6          1.75    “U.K. LLP Equity” means the equity in the U.K. LLP that is owned by the Debtor.

                                                                     7          1.76    “Unliquidated Claim” shall mean any Claim for which a proof of Claim has been

                                                                     8   filed with the Bankruptcy Court but was not filed in a sum certain, and which Claim has not been

                                                                     9   estimated, fixed or liquidated by the Bankruptcy Court at a sum certain as of the Effective Date.

                                                                    10          1.77    “Unsecured Claim” shall mean any Claim that is neither secured nor entitled to

                                                                    11   priority or administrative status under sections 507 or 503, respectively, of the Bankruptcy Code.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                ARTICLE II
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                          CLASSIFICATION OF CLAIMS AND INTERESTS
                                            ATTORNEYS AT LAW




                                                                    14          2.1     Criterion of Class.The following is a designation of Classes of Claims under the

                                                                    15   Plan. Administrative Claims and Priority Tax Claims have not been classified and are excluded

                                                                    16   from the following Classes in accordance with section 1123(a)(1) of the Bankruptcy Code. A

                                                                    17   Claim is classified in a particular Class only to the extent that (i) the Claim qualifies within the

                                                                    18   description of that Class, and is classified in a different Class to the extent that the remainder of the

                                                                    19   Claim qualifies within the description of that different Class, and (ii) the Claim, or any portion or

                                                                    20   Allowed amount of such Claim, is an Allowed Claim in that Class and has not been paid, released

                                                                    21   or otherwise satisfied prior to the Effective Date. In the event of a controversy as to whether

                                                                    22   (a) any Class of Claims is impaired, or (b) any Class of Claims is properly designated, the

                                                                    23   Bankruptcy Court shall, after notice and a hearing, determine such controversy pursuant to

                                                                    24   applicable provisions of the Bankruptcy Code and Bankruptcy Rule 3013.

                                                                    25          2.2     Classes of Claims and Interests.All Claims and Interests are divided into the

                                                                    26   following Classes, which Classes shall be mutually exclusive:

                                                                    27                  2.2.1   Class 1 Claims.

                                                                    28                  Class 1 shall consist of Insured Malpractice Claims.


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                               PLAN OF19  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                     53
                                                                                                                        13
                                                                     1                   2.2.2   Class 2 Claims.

                                                                     2                   Class 2 shall consist of General Unsecured Claims.

                                                                     3                   2.2.3   Class 3 Interests.

                                                                     4                   Class 3 shall consist of the Interests held by the Interest Holders.

                                                                     5                                                ARTICLE III

                                                                     6                              TREATMENT OF UNCLASSIFIED CLAIMS

                                                                     7            3.1    Administrative Claims.

                                                                     8            Each Allowed Administrative Claim, unless the holder of such Claim has agreed to a

                                                                     9   different treatment, shall be paid in full by the Liquidating Debtor from Available Cash or the

                                                                    10   Reserved Claims Pool Account (as applicable) on the latest of: (a) the Effective Date, or as soon

                                                                    11   thereafter as practicable; (b) such date as may be fixed by the Bankruptcy Court, or as soon
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   thereafter as practicable; (c) the fourteenth day after such Claim is Allowed, or as soon thereafter
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   as practicable; and (d) such date as the holder of such Claim and the Liquidating Debtor may
                                            ATTORNEYS AT LAW




                                                                    14   agree.

                                                                    15            3.2    Administrative Claim Bar Date.

                                                                    16            All requests for payment of Administrative Claims, other than Claims for Professional

                                                                    17   Fees, must be filed by the Administrative Claim Bar Date or the holders thereof shall be forever

                                                                    18   barred from asserting such Administrative Claims against the Debtor or the Liquidating Debtor or

                                                                    19   from sharing in any distribution under the Plan. Holders of Administrative Claims based on

                                                                    20   liabilities incurred in the ordinary course of the Debtor’s business following the Petition Date shall

                                                                    21   not be required to comply with the Administrative Claim Bar Date, provided that, (i) such holders

                                                                    22   have otherwise submitted an invoice, billing statement or other evidence of indebtedness to the

                                                                    23   Debtor in the ordinary course of business, and (ii) such Claims are not past due according to their

                                                                    24   terms.

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42              Page
                                                                                                                                                                PLAN OF20  of
                                                                                                                                                                        LIQUIDATION
                                                                                                                     53
                                                                                                                        14
                                                                     1          3.3     Claims for Professional Fees.

                                                                     2          Each party seeking an award by the Bankruptcy Court of Professional Fees: (a) must file its

                                                                     3   final application for allowance of compensation for services rendered and reimbursement of

                                                                     4   expenses incurred through the Effective Date on or before the Administrative Claims Bar Date;

                                                                     5   and (b) if the Bankruptcy Court grants such an award, each such party will be paid in full in Cash

                                                                     6   by the Liquidating Debtor in such amounts as are allowed by the Bankruptcy Court as soon

                                                                     7   thereafter as practicable. All final applications for allowance and disbursement of Professional

                                                                     8   Fees must be in compliance with all of the terms and provisions of any applicable order of the

                                                                     9   Bankruptcy Court, including the Confirmation Order, and the Bankruptcy Court’s Guidelines for

                                                                    10   Compensation and Expense Reimbursement of Professionals and Trustees.

                                                                    11          3.4     Priority Tax Claims.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          Each Allowed Priority Tax Claim, unless the holder of such Claim has agreed to a different
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   treatment, shall receive deferred cash payments to the extent permitted by section 1129(a)(9) of the
                                            ATTORNEYS AT LAW




                                                                    14   Bankruptcy Code with interest on the unpaid portion of such Claim at the rate established by

                                                                    15   applicable nonbankruptcy law as of the calendar month in which the Plan is confirmed, or at such

                                                                    16   other rate as may be agreed upon between the Liquidating Debtor and the appropriate

                                                                    17   governmental unit, provided that the Liquidating Debtor may prepay any or all such Claims at any

                                                                    18   time, without premium or penalty.

                                                                    19                                              ARTICLE IV

                                                                    20                    TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

                                                                    21          4.1     Class 1 Claims (Insured Malpractice Claims).

                                                                    22          Class 1 shall consist of Insured Malpractice Claims. Class 1 Claims are impaired. Each

                                                                    23   Holder of an Insured Malpractice Claim shall receive the treatment provided by the Plan for the

                                                                    24   holders of Allowed Unsecured Claims under Class 2 of the Plan. In the alternative, at the clection

                                                                    25   (as defined below) of the Holder of a Class 1 Claim, such holder shall instead receive the

                                                                    26   following treatment: (a) the automatic stay under Section 362 of the Bankruptcy Code shall be

                                                                    27   deemed modified to permit the Holder of a Class 1 Claim to prosecute its claim to judgment in any

                                                                    28   applicable court of competent jurisdiction; (b) the Holder shall be deemed to waive its Class 1


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42          Page
                                                                                                                                                           PLAN OF21  of
                                                                                                                                                                   LIQUIDATION
                                                                                                                    53
                                                                                                                       15
                                                                     1   Claim against the Debtor and the Estate and shall not be entitled to any distribution under the Plan,

                                                                     2   (c) the Holder shall limit its recourse on account of its Class 1 Claim solely to the proceeds of any

                                                                     3   applicable Malpractice Policy; and (d) any recovery obtained by the Holder on account of its Class

                                                                     4   1 Claim shall (i) in the event of a judgment, be deemed reduced by the amount of any Insurance

                                                                     5   Deductible applicable to such Claim under any applicable Malpractice Policy, or (ii) in the event

                                                                     6   of a settlement, be deemed to satisfy the amount of any Insurance Deductible applicable to such

                                                                     7   Claim under any applicable Malpractice Policy. For purposes of this Section 4.1 of the Plan, an

                                                                     8   election shall mean the written acceptance submitted by the Holder of a Class 1 Claim accepting

                                                                     9   the Plan on the Ballot in connection with solicitation of votes under the Plan.

                                                                    10           4.2     Class 2 (General Unsecured Claims).

                                                                    11           Class 2 shall consist of Unsecured Claims. Class 2 Claims are impaired. Each holder of an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Allowed Class 2 Claim shall receive, a Pro Rata Share of Net Available Cash after deductions for
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   the payment (or appropriate reserve for) the Allowed Claims of senior classes of Claims and
                                            ATTORNEYS AT LAW




                                                                    14   reserves for Disputed Claims, Professional Fees and/or Plan Expenses. To the extent that all

                                                                    15   Allowed Class 2 Claims have been paid in full, including post-petition interest, any remaining

                                                                    16   funds in the Claims Reserve Account shall be used by the Liquidating Debtor to fund distributions

                                                                    17   to the holders of Allowed Interests in Class 3.

                                                                    18           4.3     Class 3 (Interests).

                                                                    19           Class 3 consists of the Interests held by the Interest Holders. On the Effective Date, the

                                                                    20   Interest Holders shall have no ability to direct or control the affairs of the Liquidating Debtor, but

                                                                    21   shall retain their status as partners of the Liquidating Debtor. Interest Holders shall receive

                                                                    22   nothing under the Plan until the Allowed Claims of Class 2 is paid in full, including postpetition

                                                                    23   interest, at which point all Net Available Cash, net of amounts reserved for Disputed Claims,

                                                                    24   Professional Fees and/or Plan Expenses, shall be paid to the Interests Holders consistent with the

                                                                    25   extent of their Interests.

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                              PLAN OF22  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                     53
                                                                                                                        16
                                                                     1           4.4     Nonconsensual Confirmation.

                                                                     2                   4.4.1   Classes 1 and 2 Cramdown.

                                                                     3                   The Debtor hereby requests confirmation of the Plan pursuant to section 1129(b) of

                                                                     4   the Bankruptcy Code on the basis that the Plan is fair and equitable and does not discriminate

                                                                     5   unfairly as to the holders of Claims in Classes 1 and 2.

                                                                     6                   4.4.2   Class 3 Cramdown.

                                                                     7                   The Debtor hereby requests confirmation of the Plan pursuant to section 1129(b) of

                                                                     8   the Bankruptcy Code on the basis that the Plan is fair and equitable and does not discriminate

                                                                     9   unfairly as to the holders of Interests in Class 3.

                                                                    10                                                 ARTICLE V

                                                                    11                           MEANS FOR IMPLEMENTATION OF THE PLAN
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           The Plan shall be implemented on the Effective Date. In addition to the provisions set forth
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   elsewhere in this Plan regarding means of execution, the following shall constitute the principal
                                            ATTORNEYS AT LAW




                                                                    14   means for implementation of the Plan.

                                                                    15           5.1     Effective Date Transactions.

                                                                    16           Without limiting the generality of the foregoing, and without altering or amending the

                                                                    17   terms of the Plan in any manner, on (or, where appropriate, after) the Effective Date, the following

                                                                    18   actions shall occur:

                                                                    19                   (i)     The transactions contemplated under the Plan shall be consummated;

                                                                    20                   (ii)    The Liquidating Debtor shall be capitalized with the Former Equity Partner

                                                                    21   Settlement Payments;

                                                                    22                   (iii)   The Liquidating Debtor shall fund the Reserved Claims Pool Account with

                                                                    23   the funds necessary to establish the Reserved Claims Pool; and

                                                                    24                   (iv)    The Liquidating Debtor shall reserve such funds as are necessary to fund all

                                                                    25   anticipated Plan Expenses, including without limitation any anticipated litigation costs, prior to

                                                                    26   making any distributions pursuant to this Plan;

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42           Page
                                                                                                                                                             PLAN OF23  of
                                                                                                                                                                     LIQUIDATION
                                                                                                                     53
                                                                                                                        17
                                                                     1           5.2    Revesting of Estate Assets.

                                                                     2           Upon the Effective Date, the Liquidating Debtor shall be vested with all right, title and

                                                                     3   interest in the Estate Assets free and clear of all Claims and Liens, other than any obligations under

                                                                     4   this Plan.

                                                                     5           5.3    Replacement of Dissolution Committee/Continued Existence.

                                                                     6           Upon the Effective Date, the Plan of Dissolution shall be deemed amended to replace the

                                                                     7   Dissolution Committee with the Plan Administrator, and the Dissolution Committee shall be

                                                                     8   relieved of its responsibilities arising under the Plan of Dissolution. The Liquidating Debtor, as

                                                                     9   represented by the Plan Administrator, shall be authorized to execute such other documents as are

                                                                    10   necessary and appropriate to carry out the provisions of this Plan, without the necessity of filing

                                                                    11   such documents with the Bankruptcy Court. In the event the Liquidating Debtor seeks and obtains
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the assistance of any member of the Dissolution Committee or the Debtor’s Professionals after
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Confirmation, regarding, inter alia, the Debtor’s dissolution or the Bankruptcy Case, the
                                            ATTORNEYS AT LAW




                                                                    14   Liquidating Debtor shall pay for such assistance at the regular hourly rates of the member of the

                                                                    15   Dissolution Committee or the Debtor’s Professionals.

                                                                    16           5.4    Management of Liquidating Debtor by Plan Administrator.

                                                                    17           Subject to the oversight and consent of the Oversight Committee that is required for Plan

                                                                    18   Administrator actions or decisions that are set forth in Article 5.12, on and after the Effective Date,

                                                                    19   the Plan Administrator shall be responsible for the implementation of the Plan, including with

                                                                    20   respect to the management, control and operation of the Liquidating Debtor. The Liquidating

                                                                    21   Debtor and its counsel will succeed to the Debtor’s attorney-client privilege with the Debtor’s

                                                                    22   former clients. The Plan Administrator shall be compensated on an interim basis at a blended

                                                                    23   hourly rate of $525 per hour, plus reasonable out of pocket expenses. For time incurred prior to

                                                                    24   Confirmation in preparation for a transfer of control, the Plan Administrator may be compensated

                                                                    25   Post-Confirmation up to 40 hours of time. The Plan Administrator may petition the Court to

                                                                    26   modify the hourly rate two years after the Effective Date. Upon completion of all duties and

                                                                    27   concurrent with a Post Confirmation Motion and Opportunity for Hearing seeking closure of the

                                                                    28   Chapter 11 Case, the Plan Administrator shall file a Post Confirmation Motion and Opportunity for


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                              PLAN OF24  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                    53
                                                                                                                       18
                                                                     1   Hearing seeking approval of all fees and expenses previously paid as compensation by the

                                                                     2   Liquidating Debtor after the Effective Date.

                                                                     3             5.5    Continued Business of Liquidating Debtor.

                                                                     4             On and after the Effective Date and upon the direction of the Plan Administrator, the

                                                                     5   Liquidating Debtor shall continue to engage in its wind-down operations and may use, acquire,

                                                                     6   dispose of and/or abandon Estate Assets without supervision by the Bankruptcy Court and free of

                                                                     7   any restrictions under the Bankruptcy Code or the Bankruptcy Rules, except as set forth in this

                                                                     8   Plan. The Liquidating Debtor will not continue or engage in the conduct of any trade or business,

                                                                     9   except to the limited extent necessary to accomplish the liquidation and distribution of the Estate

                                                                    10   Assets.

                                                                    11             5.6    Retained Claims and Defenses.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             Except as otherwise limited by Article 5.12, on and after the Effective Date, pursuant to
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   section 1123(b)(3) of the Bankruptcy Code, the Liquidating Debtor, acting through the Plan
                                            ATTORNEYS AT LAW




                                                                    14   Administrator, shall retain and may enforce the Retained Claims and Defenses with all powers and

                                                                    15   authority of a debtor in possession or trustee under the Bankruptcy Code.

                                                                    16                    5.6.1   Bankruptcy Rule 2004.

                                                                    17                    In the course of any ongoing investigations, the Plan Administrator shall have the

                                                                    18   right post-confirmation to utilize Bankruptcy Rule 2004 examinations, to be enforced pursuant to

                                                                    19   Bankruptcy Rule 2005.

                                                                    20                    5.6.2   Standing.

                                                                    21                    To the extent any Retained Claims and Defenses are already pending on the

                                                                    22   Effective Date, the Plan Administrator as successor to the Debtor may continue the prosecution of

                                                                    23   such Retained Claims and Defenses. Without limiting the foregoing, the Plan Administrator,

                                                                    24   acting on behalf of the Liquidating Debtor, shall accede to and become the holder of all rights in

                                                                    25   and to any confidentiality agreements, joint defense agreements, and privilege agreements, as well

                                                                    26   as rights pursuant to attorney-client privilege, attorney work product and any other or similar

                                                                    27   doctrine, of the Debtor and the Committee. Any proceeds received from or on account of the

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245        Filed: 06/17/19 Entered: 06/17/19 13:51:42           Page
                                                                                                                                                              PLAN OF25  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                      53
                                                                                                                         19
                                                                     1   Retained Claims and Defenses shall constitute Estate Assets and shall vest entirely in the

                                                                     2   Liquidating Debtor.

                                                                     3          5.7     Avoidance Actions.

                                                                     4          On and after the Effective Date, the Liquidating Debtor, acting through the Plan

                                                                     5   Administrator, shall retain and may enforce the Avoidance Actions with all powers and authority

                                                                     6   of a debtor in possession or trustee under the Bankruptcy Code. The Plan Administrator may

                                                                     7   investigate Avoidance Actions and may assert, settle or enforce any such claims or defenses. To

                                                                     8   the extent any Avoidance Actions are already pending on the Effective Date, the Plan

                                                                     9   Administrator as successor to the Debtor and may continue the prosecution of such Avoidance

                                                                    10   Actions. Any proceeds received from or on account of the Avoidance Actions shall constitute

                                                                    11   Estate Assets and shall vest entirely in the Liquidating Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          5.8     Claims Reserve Account.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13          On or as soon as practical following the Effective Date, the Claims Reserve Account shall
                                            ATTORNEYS AT LAW




                                                                    14   be opened by the Plan Administrator and held by the Liquidating Debtor and funded by all Cash

                                                                    15   not deposited in the Reserved Claims Pool Account, which funds (minus Plan Expenses) shall be

                                                                    16   held for the benefit of holders of Claims in Classes 1 and 2. Unless otherwise provided in the

                                                                    17   Confirmation Order, the Claims Reserve Account shall be invested by the Plan Administrator in a

                                                                    18   manner consistent with the objectives of section 345(a) of the Bankruptcy Code. All duties and

                                                                    19   obligations associated with the maintenance of the Claims Reserve Account, including but not

                                                                    20   limited to, any fees, taxes, tax reporting or filings with any governmental authority, shall be the

                                                                    21   sole responsibility of the Plan Administrator.

                                                                    22          5.9     Liquidating Debtor Liquidation Budget.

                                                                    23          Upon the Effective Date, the Plan Administrator shall exercise his business judgment and

                                                                    24   reserve the estimated amount of two (2) years’ U.S. Trustee fees and may reserve additional funds

                                                                    25   post confirmation based on information available at the time in the exercise of his or her business

                                                                    26   judgment.

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                              PLAN OF26  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                    53
                                                                                                                       20
                                                                     1          5.10    Limitation of Liability of Plan Administrator and the Oversight Committee.

                                                                     2          The Plan Administrator, the Oversight Committee (including its members individually) and

                                                                     3   their attorneys, accountants, consultants, employees, agents and assignees, heirs, successors, and

                                                                     4   assigns, shall have no liability for any error of judgment made in good faith other than as a result

                                                                     5   of gross negligence or willful misconduct. The Plan Administrator and the Oversight Committee

                                                                     6   (including its members individually) shall not be liable for any action taken or omitted in good

                                                                     7   faith and believed by them to be authorized within the discretion or rights or powers conferred

                                                                     8   upon them by this Plan or the New Plan Documents. In performing his duties hereunder, the Plan

                                                                     9   Administrator may consult with counsel selected by him, at the expense of the Liquidating

                                                                    10   Debtor. No provisions of this Plan shall require any employee, officer or director of the Plan

                                                                    11   Administrator or the Oversight Committee (including its members individually) to expend or risk
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   their own funds or otherwise incur personal financial liability in the performance of any of duties
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   under this Plan or in the exercise of any of the Plan Administrator’s rights and powers. The
                                            ATTORNEYS AT LAW




                                                                    14   Liquidating Debtor shall indemnify and hold the Plan Administrator and the Oversight Committee

                                                                    15   (including its members individually) harmless, from and against any damages, costs, claims and

                                                                    16   other liabilities incurred in connection with their respective duties and responsibilities hereunder,

                                                                    17   other than those damages, costs, claims and other liabilities that result from such party’s gross

                                                                    18   negligence or willful misconduct. Notwithstanding the above, nothing in this paragraph shall

                                                                    19   shield a Professional employed by the Plan Administrator and/or the Oversight Committee from

                                                                    20   injuries caused by his negligence in the performance of his or her duties.

                                                                    21          5.11    Dissolution of Committee

                                                                    22          Upon the Effective Date, the members of the Committee shall be released and discharged

                                                                    23   of and from all further authority, duties, responsibilities and obligations related to and arising from

                                                                    24   and in connection with the Chapter 11 Case, and the Committee shall be dissolved, and the

                                                                    25   retention or employment of the Committee’s respective attorneys, accountants and other agents

                                                                    26   shall terminate. Following the Effective Date, the Committee’s Professionals are entitled to seek

                                                                    27   payment for the reasonable and documented fees and expenses related to their services provided on

                                                                    28   or before the Effective Date as well as any reasonable fees and expenses incurred in preparing final


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                              PLAN OF27  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                     53
                                                                                                                        21
                                                                     1   fee applications for services rendered prior to the Effective Date. The Committee elected

                                                                     2   representative to the Oversight Committee shall remain in full force and effect and shall survive

                                                                     3   the Committee’s dissolution.

                                                                     4          5.12    Powers of the Oversight Committee.

                                                                     5          From and after the Effective Date, the Oversight Committee shall replace the Committee

                                                                     6   for as long as the Oversight Committee has at least one active member. Any member may resign

                                                                     7   from the Oversight Committee by serving written notice to all members of the Oversight

                                                                     8   Committee and to the Plan Administrator. Such written notice may specify the date of resignation.

                                                                     9   The Plan shall amend the existing Committee bylaws to provide: (a) in the event that there is a tie

                                                                    10   vote on a motion presented to the Oversight Committee, the motion shall be decided based on the

                                                                    11   aggregate claim amounts of the voting members, and (b) to make the minimum number of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Oversight Committee members one (1). The Oversight Committee may utilize the Professionals of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   the Liquidating Debtor or retain their own Professionals in the Oversight Committee’s discretion.
                                            ATTORNEYS AT LAW




                                                                    14   The Plan Administrator shall send the Oversight Committee members monthly status reports

                                                                    15   regarding the status of the Retained Claims and Defenses and quarterly reports on the status of the

                                                                    16   Liquidating Debtor’s progress administering Estate Assets. The Plan Administrator shall work

                                                                    17   with the Chair of the Oversight Committee to schedule Oversight Committee meetings as needed.

                                                                    18          The Plan Administrator shall take direction and seek authorization from the Oversight

                                                                    19   Committee. The Oversight Committee may seek Court approval to remove the Plan Administrator

                                                                    20   if he or she fails to obtain Oversight Committee approval for one or more of the foregoing

                                                                    21   described actions and/or for cause. The Plan Administrator may only defend such a motion on the

                                                                    22   ground that (i) he or she did not take any actions that were restricted by the Plan or (ii) if the

                                                                    23   motion is made for cause, that no cause exists for removal. If the Plan Administrator is removed

                                                                    24   by the Bankruptcy Court or is no longer able or willing to complete his or her duties, the Oversight

                                                                    25   Committee shall appoint a successor Plan Administrator.

                                                                    26          5.13    Material Default Under the Plan.

                                                                    27          Failure to make any payment required to be made under the Plan by the Liquidating Debtor

                                                                    28   shall be considered a default under the Plan. If any default is not cured within 35 days after


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42              Page
                                                                                                                                                                PLAN OF28  of
                                                                                                                                                                        LIQUIDATION
                                                                                                                     53
                                                                                                                        22
                                                                     1   service of written notice of such default to the Liquidating Debtor, the U.S. Trustee, any affected

                                                                     2   Creditor, or any affected party in interest asserting such default may seek to enforce its rights

                                                                     3   under the Plan.

                                                                     4          5.14    Payment of Plan Expenses.

                                                                     5          All Plan Expenses may be paid by the Liquidating Debtor.

                                                                     6          5.15    Distribution Procedures.

                                                                     7          Distributions to holders of Allowed Claims in Classes 1 through 3 shall be made as soon as

                                                                     8   practicable as determined by the business judgment of the Plan Administrator based upon the

                                                                     9   amount of funds to be distributed relative to the administrative costs of making a distribution.

                                                                    10   Because both the timing and the amount of distributions to Unsecured Creditors are dependent on

                                                                    11   the proceeds from the prosecution of the Retained Claims and Defenses and Avoidance Actions, it
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   would be imprudent to provide an estimate as to when distributions will be made under the Plan.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   To the extent not accomplished previously, the Plan Administrator shall promptly move to file
                                            ATTORNEYS AT LAW




                                                                    14   objections to Claims with the goal being that all objections be filed and served not later than 270

                                                                    15   days following the Effective Date, provided that such date shall not bar later objections.

                                                                    16   Notwithstanding the preceding sentence, no distributions shall be made on account of Class 1

                                                                    17   Claims until all objections to Claims have been filed. No payments or distributions shall be made

                                                                    18   by the Liquidating Debtor on account of Disputed Claims unless and to the extent such Claims

                                                                    19   become Allowed Claims. The funds allocated to Disputed Claims will not be distributed, but will

                                                                    20   be held in the Claims Reserve Account by the Liquidating Debtor in accordance with this Plan

                                                                    21   pending resolution of such Disputed Claims. Except as otherwise agreed by the holder of a

                                                                    22   particular Claim, or as provided in this Plan, all amounts to be paid by the Liquidating Debtor

                                                                    23   under the Plan shall be distributed in such amounts and at such times as is reasonably prudent, in

                                                                    24   the form of interim and/or final distributions, with sufficient reserves established to satisfy the

                                                                    25   reserve requirements for Disputed Unsecured Claims, Professional Fees and anticipated Plan

                                                                    26   Expenses. Unless otherwise provided in this Plan, all distributions to Creditors shall be: (i) in U.S.

                                                                    27   dollars by check, draft or warrant, drawn on a domestic bank, or by wire transfer from a domestic

                                                                    28   bank, and (ii) by first-class mail (or by other equivalent or superior means as appropriate).


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                               PLAN OF29  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                     53
                                                                                                                        23
                                                                     1          5.16    Resolution of Disputed Claims

                                                                     2          The Plan Administrator shall promptly move to file objections to Claims that have not been

                                                                     3   previously objected to with the goal being that all objections be filed and served not later than 270

                                                                     4   days following the Effective Date, provided that such date shall not bar later objections. Except as

                                                                     5   otherwise provided in the Confirmation Order, the Liquidating Debtor shall be authorized to settle,

                                                                     6   or withdraw any objections to, any Disputed Claim (including Malpractice Claims) following the

                                                                     7   Confirmation Date in accordance with the terms of the Plan, as applicable, and the Bankruptcy

                                                                     8   Court shall retain jurisdiction to hear and adjudicate the allowance or disallowance of Claims, as

                                                                     9   provided for in Article V of this Plan. Settled Claims shall be deemed to be Allowed Claims in the

                                                                    10   amount compromised for purposes of this Plan. Under no circumstances will any distributions be

                                                                    11   made on account of Disallowed Claims.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          5.17    Reserve Provisions for Disputed Claims.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13          The Liquidating Debtor shall implement the following procedures with respect to the
                                            ATTORNEYS AT LAW




                                                                    14   allocation and distribution of Cash held in reserve for the benefit of holders of Disputed Claims

                                                                    15   that may become Allowed Claims:

                                                                    16                  (i)     Cash respecting Disputed Claims shall not be distributed, but shall be

                                                                    17   withheld by the Liquidating Debtor, in an amount equal to the amount of the distributions that

                                                                    18   would otherwise be made to the holders of such Claims if such Claims had been Allowed Claims;

                                                                    19                  (ii)    All holders of Allowed Claims shall be entitled to receive, if available,

                                                                    20   interim distributions under the Plan. No distributions may be made to the holders of Allowed

                                                                    21   Claims unless adequate reserves are established for the payment of Disputed Claims and sufficient

                                                                    22   funds are also reserved for expected Professional Fees and Plan Expenses;

                                                                    23                  (iii)   For the purposes of effectuating the provisions of this Article V, the

                                                                    24   Bankruptcy Court may estimate the amount of any contingent or unliquidated Claim pursuant to

                                                                    25   section 502(c) of the Bankruptcy Code, which provides, “There shall be estimated for the purpose

                                                                    26   of allowance under this section—(1) any contingent or unliquidated claim, the fixing or liquidation

                                                                    27   of which, as the case may be, would unduly delay the administration of the case; or (2) any right to

                                                                    28   payment arising from a right to an equitable remedy for breach of performance.” The amounts so


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                             PLAN OF30  of
                                                                                                                                                                     LIQUIDATION
                                                                                                                    53
                                                                                                                       24
                                                                     1   fixed or liquidated by the Bankruptcy Court shall be deemed to be Allowed Claims for purposes of

                                                                     2   distribution under this Plan, or alternatively, until such time as the Claim becomes Allowed, the

                                                                     3   amount so fixed by the Bankruptcy Court shall serve as the basis to calculate the appropriate

                                                                     4   Disputed Claim reserve;

                                                                     5                  (iv)    When a Disputed Claim becomes an Allowed Claim, there shall be

                                                                     6   distributed to the holder of such Allowed Claim, in accordance with the provisions of this Plan,

                                                                     7   Cash equal to the holder’s Pro Rata Share of the Distributions that have previously been made on

                                                                     8   account of the Claims in the same class. In no event shall such holder be paid more than the

                                                                     9   amount that would otherwise have been paid to such holder if the Disputed Claim (or the Allowed

                                                                    10   portion of the Disputed Claim) had not been a Disputed Claim;

                                                                    11                  (v)     Interim distributions may be made from time to time to the holders of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Allowed Claims prior to the resolution by Final Order or otherwise of all Disputed Claims,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   provided that, such distributions are otherwise consistent with the terms of this Plan and the
                                            ATTORNEYS AT LAW




                                                                    14   aggregate amount of Cash to be distributed at such time is practicable in comparison to the

                                                                    15   anticipated costs of such interim distributions;

                                                                    16                  (vi)    No holder of a Disputed Claim shall have any Claim against the Cash

                                                                    17   reserved with respect to such Claim until such Disputed Claim shall become an Allowed Claim. In

                                                                    18   no event shall any holder of any Disputed Claim be entitled to receive (under the Plan or

                                                                    19   otherwise) any payment (x) which is greater than the amount reserved for such Claim pursuant to

                                                                    20   this Article V (unless the Claim is otherwise allowed in a greater amount by the Bankruptcy Court)

                                                                    21   or (y) except as otherwise permitted under this Plan, of interest or other compensation for delays in

                                                                    22   distribution. In no event shall the Plan Administrator have any responsibility or liability for any

                                                                    23   loss to or of any amount reserved under these provisions of this Plan unless the loss is caused by

                                                                    24   the Plan Administrator’s gross negligence or willful misconduct;

                                                                    25                  (vii)   To the extent a Disputed Claim ultimately becomes an Allowed Claim in an

                                                                    26   amount less than the Disputed Claims Amount reserved for such Disputed Claim, then the

                                                                    27   resulting surplus of cash shall be made available for redistribution to other holders of Allowed

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                             PLAN OF31  of
                                                                                                                                                                     LIQUIDATION
                                                                                                                    53
                                                                                                                       25
                                                                     1   Claims of like class until such time as each holder of an Allowed Claim has been paid the Allowed

                                                                     2   amount of its Claim.

                                                                     3          5.18    Allocation of Distributions.

                                                                     4          Distributions to any holder of an Allowed Claim shall be allocated first to the principal

                                                                     5   amount of any such Allowed Claim, as determined for federal income tax purposes, and then, to

                                                                     6   the extent the consideration exceeds such amount, to the remainder of such Claim comprising

                                                                     7   interest, if any (but solely to the extent that interest is an allowable portion of such Allowed

                                                                     8   Claim).

                                                                     9          5.19    Rounding.

                                                                    10          Whenever any payment of a fraction of a cent would otherwise be called for the actual

                                                                    11   distribution shall reflect a rounding of such fraction down to the nearest cent.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          5.20    De Minimis Distributions.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13          Notwithstanding any other provision of this Plan, distributions of less than $250 need not
                                            ATTORNEYS AT LAW




                                                                    14   be made by the Liquidating Debtor on account of any Allowed Claim, provided that, distributions

                                                                    15   that would otherwise be made but for this provision shall carry over until the next date of a

                                                                    16   distribution until the cumulative amount to which any holder of an Allowed Claim is entitled is

                                                                    17   equal to or more than $250, at which time the cumulative amount of such distributions shall be

                                                                    18   paid to such holder. Distributions that will not be made as of the date of a final distribution shall

                                                                    19   be treated as unclaimed distributions as provided in Article V of this Plan.

                                                                    20          Notwithstanding any other provision of this Plan, at the point when the remaining funds in

                                                                    21   the Claims Reserve Account consist of an amount impracticable to distribute, the Liquidating

                                                                    22   Debtor may donate (or authorize the Plan Administrator to donate) such Cash to a nonprofit

                                                                    23   organization or organizations in this judicial district that are exempt pursuant to section 501(c) of

                                                                    24   the Internal Revenue Code (Title 26 of the United States Code).

                                                                    25          5.21    Disputed Payments.

                                                                    26          In the event of any dispute between and among Creditors as to the right of any entity to

                                                                    27   receive or retain any payment or distribution to be made to such entity under the Plan, the

                                                                    28   Liquidating Debtor may, in lieu of making such payment or distribution to such entity, instead hold


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                               PLAN OF32  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                     53
                                                                                                                        26
                                                                     1   such payment or distribution until the disposition thereof shall be determined by the Bankruptcy

                                                                     2   Court.

                                                                     3            5.22   Unclaimed Property.

                                                                     4            Creditors have the obligation to file change of address forms with the Court and to serve

                                                                     5   such changes of address on the Plan Administrator and his counsel. If a Claimant fails for the

                                                                     6   second consecutive time to claim any Cash within 90 days from the date upon which a distribution

                                                                     7   is made, such Claimant shall be subject to having its claim excluded from future distributions. The

                                                                     8   Plan Administrator shall file an omnibus Post Confirmation Motion and Opportunity for Hearing

                                                                     9   seeking to exclude such Claimants from future distributions and shall serve such Claimants at the

                                                                    10   address on Claimants proof of claim, if any, on the address scheduled by the Debtor for such

                                                                    11   Claimants, on any addresses supplied by Claimants in any and all change of address filings filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   with the Court, and if available on any agents for service of process addresses that are available
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   from the California Secretary of State and any other states in which the Debtor did business (but
                                            ATTORNEYS AT LAW




                                                                    14   only to the extent that such agents for service of process are available from the Secretary of State’s

                                                                    15   web sites without charge). Upon Court approval of the subject Claimants’ forfeiture, such Cash

                                                                    16   (including interest thereon) shall be made available for re-distribution to other holders of Allowed

                                                                    17   Claims of like Class. Entities which fail to claim Cash shall forfeit their rights thereto and shall

                                                                    18   have no claim whatsoever against the Liquidating Debtor or the Plan Administrator, as applicable,

                                                                    19   or any holder of an Allowed Claim to whom distributions are made under this Plan, provided,

                                                                    20   however, that the Plan Administrator may but is not required to undertake reasonable efforts, in his

                                                                    21   business judgment, to locate creditors whose distributions are returned.

                                                                    22            5.23   Malpractice Policies Remain In Force

                                                                    23            All Malpractice Policies shall remain in full force and effect according to their terms and

                                                                    24   the coverage obligations of the insurers and third party administrators under such Malpractice

                                                                    25   Policies shall continue following the Effective Date (including any obligations to pay, defend and

                                                                    26   process insured claims).

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                              PLAN OF33  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                     53
                                                                                                                        27
                                                                     1          5.24    Successor Plan Administrator.

                                                                     2          If the Plan Administrator resigns, dies, is removed by the Oversight Committee pursuant to

                                                                     3   Article V of the Plan, or is otherwise unable or unwilling to perform his or her duties under this

                                                                     4   Plan, the Oversight Committee shall name the successor Plan Administrator. If the Oversight

                                                                     5   Committee no longer exists, the successor Plan Administrator shall be selected by the Creditor

                                                                     6   holding the largest undisputed Allowed Claim, after consultation with parties in interest, including

                                                                     7   Unsecured Creditors or their successors, as appropriate.

                                                                     8          5.25    Setoffs.

                                                                     9          Nothing contained in this Plan shall constitute a waiver or release by the Debtor of any

                                                                    10   right of setoff or recoupment that the Debtor or the Liquidating Debtor may have against any

                                                                    11   Creditor or Interest Holder.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12          5.26    No Distributions on Late-Filed Claims.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13          Except as otherwise provided in a Final Order of the Bankruptcy Court, any Claim as to
                                            ATTORNEYS AT LAW




                                                                    14   which a proof of Claim was first filed after the Bar Date shall be a Disallowed Claim, and no

                                                                    15   distribution shall be made to a holder of such a Claim, provided that, to the extent such Claim was

                                                                    16   listed in the Schedules (other than as contingent, disputed, or unliquidated), such Claim shall be

                                                                    17   treated as an Allowed Claim in the amount in which it was so listed.

                                                                    18          5.27    Withholding Taxes.

                                                                    19          Pursuant to section 346(f) of the Bankruptcy Code, the Liquidating Debtor shall be entitled

                                                                    20   to deduct any federal, state or local withholding taxes from any Cash payments made with respect

                                                                    21   to Allowed Claims, as appropriate. The Liquidating Debtor shall comply with all reporting

                                                                    22   obligations imposed on it by any governmental unit.

                                                                    23          5.28    Post-Effective Date Reports.

                                                                    24          Following the Effective Date, the Liquidating Debtor shall prepare and submit to the

                                                                    25   Bankruptcy Court and the Office of the United States Trustee, post-confirmation reports for a

                                                                    26   revested debtor in the form suggested by the Office of the United States Trustee for Region 17.

                                                                    27   The first post-confirmation report shall be due within thirty (30) days following the end of the first

                                                                    28   calendar quarter from the Effective Date and shall be filed on a quarterly basis thereafter within


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42           Page
                                                                                                                                                             PLAN OF34  of
                                                                                                                                                                     LIQUIDATION
                                                                                                                     53
                                                                                                                        28
                                                                     1   thirty (30) days after the end of each quarter, unless otherwise agreed by the Liquidating Debtor

                                                                     2   and the Office of the United States Trustee. Twice yearly, the Plan Administrator shall also

                                                                     3   provide oral reports to Claimants to be held at a convenient location in San Francisco (the “Plan

                                                                     4   Administrator Meetings with Claimants”), or by conference call. Claimants can participate in the

                                                                     5   Plan Administrator Meetings with Claimants by executing a disclosure of potential conflicts form,

                                                                     6   and a confidentiality and common interest agreement and returning it to the Plan Administrator or

                                                                     7   his Counsel at or prior to the commencement of any meeting. The Plan Administrator in the

                                                                     8   exercise of his business judgment may exclude any Claimant who presents a conflict that makes

                                                                     9   participation in such meeting inappropriate from any relevant portion of such meeting. The Plan

                                                                    10   Administrator shall serve on all members of the Post Confirmation Service List a notice of each

                                                                    11   meeting at least thirty days prior to each Plan Administrator Meetings with Claimants. Claimants
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   that elect to participate in these meetings, shall have no fiduciary duty to any other Claimant to act
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   on or respond to any information provided by the Plan Administrator at the meetings, and shall
                                            ATTORNEYS AT LAW




                                                                    14   have no liability to any Claimant or party for any opinions expressed by a Claimant at any Plan

                                                                    15   Administrator Meetings with Claimants.

                                                                    16          5.29    Post-Effective Date Employment and Compensation of Professionals.

                                                                    17          After the Effective Date, the Plan Administrator may retain any existing Professionals of

                                                                    18   the Committee or the Debtor without further employment agreements or orders. Additionally,

                                                                    19   after the Effective Date, the Plan Administrator may hire other professionals without the

                                                                    20   requirement that such professionals file employment applications for Bankruptcy Court approval

                                                                    21   of their employment, whether on an hourly, contingency fee or other basis, and without

                                                                    22   requirement that such professionals file applications for payment of post-Effective Date fees and

                                                                    23   expenses on an interim basis.

                                                                    24          5.30    Final Decree.

                                                                    25          Upon substantial consummation of the Plan, the Plan Administrator shall be authorized to

                                                                    26   file a motion for the entry of a final decree closing the Chapter 11 case pursuant to section 350 of

                                                                    27   the Bankruptcy Code. Concurrently with the motion for entry of final decree, the Plan

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245        Filed: 06/17/19 Entered: 06/17/19 13:51:42           Page
                                                                                                                                                              PLAN OF35  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                      53
                                                                                                                         29
                                                                     1   Administrator shall also file a report with the Court and the Office of the United States Trustee that

                                                                     2   sets forth the distributions made by the Liquidating Debtor pursuant to the Plan.

                                                                     3          5.31    Procedures for Post-Confirmation Motion and Opportunity for Hearing.

                                                                     4          A Post-Confirmation Motion and Opportunity for Hearing shall be served on the Post-

                                                                     5   Confirmation Service List and shall: (i) detail the requested relief; (ii) provide evidentiary support;

                                                                     6   and (iii) give any and all parties in interest fourteen (14) calendar days to file written opposition

                                                                     7   with the Court and to request a hearing. If no opposition is filed, the Court may act on the Post

                                                                     8   Confirmation Motion and Opportunity for Hearing without hearing.

                                                                     9                                                ARTICLE VI

                                                                    10                                       EXECUTORY CONTRACTS

                                                                    11          6.1     Executory Contracts.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                  6.1.1   Assumption.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                  Upon the Effective Date, the Debtor will reject each and all of its Executory
                                            ATTORNEYS AT LAW




                                                                    14   Contracts except for any Assumed Contracts identified on Exhibit A, which shall be assumed.

                                                                    15   The Debtor reserves the right to make additions to Exhibit A up to 14 days prior to the date on

                                                                    16   which objections must be filed to the Plan with respect to the Confirmation Hearing. The

                                                                    17   Liquidating Debtor shall be responsible for all Cure Obligations with respect to the Assumed

                                                                    18   Contracts as set forth in Exhibit A or as determined by the Bankruptcy Court.

                                                                    19                  6.1.2   Rejection.

                                                                    20                  Nothing contained herein shall constitute a waiver by the Debtor or the Liquidating

                                                                    21   Debtor of the right to contend that some or all of a Rejected Contract is not executory, or that it

                                                                    22   was not terminated earlier by agreement or operation of law. Any Rejection Claim arising from

                                                                    23   the rejection of an Executory Contract pursuant to the Plan shall be filed within thirty-five (35)

                                                                    24   days of entry of the Confirmation Order, provided that such deadline is not applicable to any

                                                                    25   Executory Contract rejected prior to the Effective Date and for which a different Rejection Claim

                                                                    26   Bar Date was previously fixed by the Bankruptcy Court pursuant to Bankruptcy Rule 3002(c)(4).

                                                                    27   The notice of entry of the Confirmation Order shall provide the Rejection Claim Bar Date for

                                                                    28   agreements rejected pursuant to the Plan. Any Rejection Claim not filed by the applicable


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                               PLAN OF36  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                     53
                                                                                                                        30
                                                                     1   Rejection Claims Bar Date shall be a Disallowed Claim and shall be forever barred as a Claim

                                                                     2   against the Debtor, the Liquidating Debtor, or any property of the Debtor and from sharing in any

                                                                     3   distribution under this Plan.

                                                                     4          6.2     Satisfaction of Cure Obligations.

                                                                     5          The Liquidating Debtor shall satisfy any Cure Obligations for the Assumed Contracts by

                                                                     6   making a Cash payment equal to the lesser of the amount: (a) set forth on Exhibit A hereto, (b) set

                                                                     7   forth in any other notice, motion or supplement to the Plan filed and served in connection with the

                                                                     8   Confirmation Hearing or as may be determined in an Assumption and Cure Order, or (c) agreed to

                                                                     9   in writing between the Liquidating Debtor and the non-debtor parties to such contracts or leases.

                                                                    10   The Debtor has attached a schedule of proposed Cure Obligations to the Disclosure Statement

                                                                    11   approved by the Court pursuant to section 1125 of the Bankruptcy Code. Objections, if any, to the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Cure Obligations must be filed fourteen (14) days prior to the Confirmation Hearing. The
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Liquidating Debtor shall satisfy the Cure Obligations within fourteen (14) days from the date from
                                            ATTORNEYS AT LAW




                                                                    14   which an Assumed Contract is assumed pursuant to section 365(b) of the Bankruptcy Code.

                                                                    15          6.3     Post-Petition Executory Contracts and Unexpired Leases.

                                                                    16          Except as may be provided otherwise by the Confirmation Order, all agreements and

                                                                    17   stipulations entered into by the Debtor on or after the Petition Date, and all Executory Contracts

                                                                    18   previously assumed by the Debtor on or after the Petition Date, shall remain in full force and effect

                                                                    19   following Confirmation to the extent and in the manner set forth in such agreements, stipulations

                                                                    20   and Assumed Contracts or leases, in each case as approved and authorized by the Bankruptcy

                                                                    21   Court, and as the same may have been amended, modified or transferred.

                                                                    22          6.4     Order Authorizing Assumption or Rejection.

                                                                    23          The Confirmation Order (or if set forth in a separate order from the Confirmation Order,

                                                                    24   the Assumption and Cure Order applicable to such Assumed Contract) shall constitute an order of

                                                                    25   the Bankruptcy Court approving (effective only upon the occurrence of the Effective Date) the

                                                                    26   assumption or rejection, as the case may be, pursuant to sections 365 and 1123(b)(2) of the

                                                                    27   Bankruptcy Code of all Executory Contracts under this Article of the Plan. The contracts and

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245        Filed: 06/17/19 Entered: 06/17/19 13:51:42         Page
                                                                                                                                                            PLAN OF37  of
                                                                                                                                                                    LIQUIDATION
                                                                                                                      53
                                                                                                                         31
                                                                     1   leases under this Article VI will be assumed or rejected, respectively, only to the extent that any

                                                                     2   such contracts or leases constitute Executory Contracts.

                                                                     3                                                ARTICLE VII

                                                                     4                                       CONDITIONS PRECEDENT

                                                                     5          7.1     Conditions to Confirmation.

                                                                     6          Confirmation of this Plan is conditioned upon the entry of an order confirming the Plan

                                                                     7   which shall, among other things, (1) decree that the Plan and the Confirmation Order shall

                                                                     8   supersede any Bankruptcy Court orders issued prior to the Effective Date that are inconsistent

                                                                     9   therewith; (2) authorize the implementation of the Plan in accordance with its terms; (3) contain

                                                                    10   findings supported by evidence adduced at the Confirmation Hearing that upon the occurrence of

                                                                    11   the Effective Date, that the Plan is proposed in good faith, that all actions contemplated by the Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   necessary to implement the restructuring contemplated by the Plan are authorized by all corporate
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   action; (4) issue the injunction set forth in the Plan, effective as of the Effective Date; (5) decree
                                            ATTORNEYS AT LAW




                                                                    14   that on the Effective Date, the revesting of assets in the Debtor contemplated by the Plan is or will

                                                                    15   be legal, valid and effective, and vest or will vest in the Liquidating Debtor good and marketable

                                                                    16   title to such property free and clear of all Liens, Claims, and Interests except as provided in the

                                                                    17   Plan; and (6) confirm the Plan and authorize implementation in accordance with its terms. If any

                                                                    18   of the foregoing terms and conditions is not met, the Debtor may, at its option, withdraw this Plan

                                                                    19   and, if withdrawn, this Plan shall be of no further force or effect.

                                                                    20          7.2     Conditions to Effective Date.

                                                                    21          At any time after the Confirmation Order is entered (and provided no stay is then in effect),

                                                                    22   the Debtor shall have the power and authority to cause the Plan to become effective, and the

                                                                    23   Effective Date shall occur upon the closing of the transactions contemplated herein.

                                                                    24                                               ARTICLE VIII

                                                                    25                                     EFFECTS OF CONFIRMATION

                                                                    26          8.1     Binding Effect of Plan.

                                                                    27          The provisions of the confirmed Plan shall bind the Debtor, the Liquidating Debtor, the

                                                                    28   Committee, and any Creditor or Interest Holder, whether or not such Creditor or Interest Holder


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42              Page
                                                                                                                                                                PLAN OF38  of
                                                                                                                                                                        LIQUIDATION
                                                                                                                     53
                                                                                                                        32
                                                                     1   has filed a proof of Claim or Interest in the Chapter 11 Case, whether or not the Claim of such

                                                                     2   Creditor or the Interest of such Interest Holder is impaired under the Plan, and whether or not such

                                                                     3   Creditor or Interest Holder has accepted or rejected the Plan. All Claims and Debts shall be as

                                                                     4   fixed and adjusted pursuant to this Plan.

                                                                     5          8.2     Revesting of Property Free and Clear.

                                                                     6          Upon the Effective Date, title to all Estate Assets shall vest in the Liquidating Debtor for

                                                                     7   the purposes contemplated under the Plan. All Unsecured Claims against the Debtor or the Estate

                                                                     8   shall be of no further force or effect except with respect to the rights of holders of Allowed Claims

                                                                     9   to received payments or distributions as set forth herein. Following the Effective Date, the

                                                                    10   Liquidating Debtor may use, acquire or dispose of any such property free of any restrictions

                                                                    11   imposed by the Bankruptcy Court, the Bankruptcy Code or the Bankruptcy Rules and without
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   further approval of the Bankruptcy Court or notice to Creditors, except as may otherwise be
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   required under the Plan or the Confirmation Order. Except as otherwise expressly provided in the
                                            ATTORNEYS AT LAW




                                                                    14   Plan or Confirmation Order, all rights or causes of action are hereby preserved and retained for

                                                                    15   enforcement solely and exclusively by and at the discretion of the Liquidating Debtor.

                                                                    16          8.3     Injunction.

                                                                    17          On the Effective Date, and except as otherwise provided by the Plan, all entities who have

                                                                    18   held, hold or may hold Claims against or Interests in the Debtor or the Debtor's estate that arose

                                                                    19   prior to the Effective Date are permanently enjoined from taking legal action against the Debtor or

                                                                    20   the Liquidating Debtor for the purpose of directly or indirectly collecting, recovering, or receiving

                                                                    21   payment or recovery with respect to any Claim or demand against the Debtor or the Liquidating

                                                                    22   Debtor.

                                                                    23          8.4     Limitation of Liability.

                                                                    24          The Debtor, the Liquidating Debtor, the Dissolution Committee and each of its members,

                                                                    25   and the Committee and each of its members, and their respective officers, directors, managers,

                                                                    26   employees, agents, and representatives (collectively, the “Exculpated Parties”), will neither have

                                                                    27   nor incur any liability to any entity for any action in good faith taken or omitted to be taken in

                                                                    28   connection with or related to the Chapter 11 Case, the investigations of potential claims or the


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                              PLAN OF39  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                     53
                                                                                                                        33
                                                                     1   formulation, preparation, dissemination, implementation, Confirmation or consummation of the

                                                                     2   Plan, the Disclosure Statement, or any agreement created or entered into in connection with the

                                                                     3   Plan or incident to the Chapter 11 Case, provided that, this limitation will not affect or modify the

                                                                     4   rights of any holder of an Allowed Claim to enforce its rights under the Plan, nor shall the

                                                                     5   foregoing exonerate any of the Exculpated Parties from any liability that results from an act or

                                                                     6   omission to the extent such act or omission is determined by Final Order to have constituted gross

                                                                     7   negligence or willful misconduct. In addition, notwithstanding any other provision of this Plan, no

                                                                     8   holder of a Claim or Interest, no other party in interest, none of their respective agents, employees,

                                                                     9   representatives, financial advisors, attorneys or affiliates, and no successors or assigns of the

                                                                    10   foregoing, shall have any right of action against any Exculpated Party for any act or omission from

                                                                    11   and after the Petition Date in connection with, relating to or arising out of the Chapter 11 Case or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the consideration, formulation, preparation, dissemination, implementation, Confirmation or
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   consummation of the Plan, the Disclosure Statement, or any transaction or document created or
                                            ATTORNEYS AT LAW




                                                                    14   entered into, or any other act taken or omitted to be taken, in connection therewith, except for: (a)

                                                                    15   the liability of any entity that would otherwise result from the failure to perform or pay any

                                                                    16   obligation or liability under the Plan or any contract, instrument, release or other agreement or

                                                                    17   document to be entered into or delivered in connection with the Plan, or (b) the liability of any

                                                                    18   entity that would otherwise result from any such act or omission to the extent that such act or

                                                                    19   omission is determined in a Final Order to have constituted gross negligence or willful misconduct.

                                                                    20   The Exculpated Parties do not include any Professionals.

                                                                    21                                                ARTICLE IX

                                                                    22                                      RETENTION OF JURISDICTION

                                                                    23          From and after the Confirmation Date, the Bankruptcy Court shall retain such jurisdiction

                                                                    24   as is legally permissible, including, but not limited to, for the following purposes:

                                                                    25                  (i)     To hear and determine any and all objections to the allowance of a Claim,

                                                                    26   actions to equitably subordinate a Claim, or any controversy as to the classification of a Claim in a

                                                                    27   particular Class under the Plan;

                                                                    28                  (ii)    To administer or enforce the Plan;


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42               Page
                                                                                                                                                                 PLAN OF40  of
                                                                                                                                                                         LIQUIDATION
                                                                                                                     53
                                                                                                                        34
                                                                     1                  (iii)   To liquidate any Disputed Claims;

                                                                     2                  (iv)    To hear and determine any and all adversary proceedings, contested matters

                                                                     3   or applications pending on the Effective Date;

                                                                     4                  (v)     To hear and determine any and all motions for the rejection of Executory

                                                                     5   Contracts and to fix and allow any Claims arising therefrom;

                                                                     6                  (vi)    To hear and determine any and all applications by Professionals for an

                                                                     7   award of pre-Effective Date Professional Fees.

                                                                     8                  (vii)   To interpret and/or enforce the provisions of the Plan, and the injunction

                                                                     9   provided for in the Plan and to determine any and all disputes arising under or regarding

                                                                    10   interpretation of the Plan, or any other agreement, document or instrument contemplated by the

                                                                    11   Plan, including, without limitation, and claims asserted against the Plan Administrator or against
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   any professionals engaged by him or claims asserted against the Committee, the Dissolution
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Committee and either of their members and/or professionals;
                                            ATTORNEYS AT LAW




                                                                    14                  (viii) To enter and implement such orders as may be appropriate in the event

                                                                    15   Confirmation is for any reason stayed, reversed, revoked, modified or vacated;

                                                                    16                  (ix)    To modify any provision of the Plan to the extent permitted by the

                                                                    17   Bankruptcy Code and to correct any defect, cure any omission, or reconcile any inconsistency in

                                                                    18   the Plan or in the Confirmation Order as may be necessary to carry out the purposes and intent of

                                                                    19   the Plan;

                                                                    20                  (x)     To approve applications for Bankruptcy Rule 2004 Examinations and any

                                                                    21   enforcement orders necessary, including but not limited to pursuant to Bankruptcy Rule 2005;

                                                                    22                  (xi)    To approve any compromise and settlements and/or abandonments of claims

                                                                    23   against third parties, and/or the abandonment of any Asset of the Estate, which either the Plan

                                                                    24   Administrator in his sole discretion believes should be noticed to creditors, or which is the subject

                                                                    25   of an objection by the Committee;

                                                                    26                  (xii)   To approve any sales of assets or claims pursuant to section 363 of the

                                                                    27   Bankruptcy Code, which the Plan Administrator in his sole discretion believes should be noticed to

                                                                    28   creditors;


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                             PLAN OF41  of
                                                                                                                                                                     LIQUIDATION
                                                                                                                    53
                                                                                                                       35
                                                                     1                   (xiii) To approve interim and/or final distributions to creditors, including the

                                                                     2   approval of any publication notices, which the Plan Administrator in his sole discretion believes

                                                                     3   should be noticed to creditors;

                                                                     4                   (xiv)   To issue an injunction or injunctions post-confirmation pursuant to

                                                                     5   Bankruptcy Code section 105 upon a proper showing; and

                                                                     6                   (xv)    To close the Chapter 11 Case when administration of the case has been

                                                                     7   completed.

                                                                     8                                                 ARTICLE X

                                                                     9                                             MISCELLANEOUS

                                                                    10            10.1   Severability of Plan Provisions.

                                                                    11            In the event that, prior to the Confirmation Date, any term or provision of this Plan is held
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court shall, have the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   power to alter and interpret such term or provision to make it valid or enforceable to the maximum
                                            ATTORNEYS AT LAW




                                                                    14   extent practicable, consistent with the original purpose of the term or provision held to be invalid,

                                                                    15   void or unenforceable, and such term or provision shall then be applicable as altered or interpreted.

                                                                    16   Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and

                                                                    17   provisions hereof shall remain in full force and effect and shall in no way be affected, impaired or

                                                                    18   invalidated by such holding, alteration or interpretation. The Confirmation Order shall constitute a

                                                                    19   judicial determination and shall provide that each term and provision hereof, as it may have been

                                                                    20   altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant to its

                                                                    21   terms.

                                                                    22            10.2   Governing Law.

                                                                    23            Except to the extent that the Bankruptcy Code or other federal law is applicable, the rights,

                                                                    24   duties and obligations arising under this Plan shall be governed by, and construed and enforced in

                                                                    25   accordance with, the laws of the State of California.

                                                                    26            10.3   Headings.

                                                                    27            The headings contained in this Plan are for convenience of reference only and shall not

                                                                    28   limit or otherwise affect in any way the meaning or interpretation of this Plan.


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245        Filed: 06/17/19 Entered: 06/17/19 13:51:42            Page
                                                                                                                                                               PLAN OF42  of
                                                                                                                                                                       LIQUIDATION
                                                                                                                      53
                                                                                                                         36
                                                                     1          10.4    Language Interpretation.

                                                                     2          In the interpretation of this Plan, unless the context otherwise requires, references in this

                                                                     3   Plan to the singular shall be construed to include references to the plural and vice versa; words

                                                                     4   importing the singular shall be deemed to import the plural and vice versa; words denoting gender

                                                                     5   shall include all genders; references to sections, schedules, and exhibits shall mean sections,

                                                                     6   schedules, and exhibits of and to this Plan; references to part includes the whole, except where the

                                                                     7   context clearly requires otherwise “or” has the inclusive meaning represented by the phrase

                                                                     8   “and/or,” and the words “hereof,” “herein,” “hereunder,” and similar terms in this Plan refer to this

                                                                     9   Plan as a whole and not to any particular provision of this Plan.

                                                                    10          10.5    Exhibits.

                                                                    11          All exhibits attached to this Plan or the Disclosure Statement are, by this reference, hereby
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   incorporated into the Plan. The final version of all exhibits to the Plan and the Disclosure
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Statement will be substantially in the forms attached hereto or thereto. The Proponents reserve the
                                            ATTORNEYS AT LAW




                                                                    14   right to make non-substantive changes and corrections to such exhibits in advance of the

                                                                    15   Confirmation Hearing. If any exhibits are changed or corrected, the replacement exhibits will be

                                                                    16   filed with the Bankruptcy Court prior to the commencement of the Confirmation Hearing.

                                                                    17          10.6    Exemption from Transfer Taxes:

                                                                    18          The Debtor and the Liquidating Debtor shall have all the rights and benefits granted

                                                                    19   pursuant to Bankruptcy Code section 1146(a) under this Plan.

                                                                    20          10.7    Notices.

                                                                    21          All notices required or permitted to be made in accordance with the Plan shall be in writing

                                                                    22   and shall be delivered personally or by nationally recognized overnight or next-day courier service,

                                                                    23   first class mail or via facsimile with electronic confirmation of receipt as follows:

                                                                    24                          If to the Debtor:
                                                                    25                          Sedgwick LLP (in dissolution)
                                                                                                2646 Dupont Drive, Suite 60 #503
                                                                    26                          Irvine, CA 92612
                                                                                                Attn: Curtis D. Parvin
                                                                    27
                                                                                                With a copy to:
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42               Page
                                                                                                                                                                 PLAN OF43  of
                                                                                                                                                                         LIQUIDATION
                                                                                                                     53
                                                                                                                        37
                                                                     1                          Pachulski Stang Ziehl & Jones LLP
                                                                                                150 California Street, 15th Floor
                                                                     2                          San Francisco, CA 94111-4500
                                                                                                Attention: John W. Lucas
                                                                     3
                                                                                                If to Plan Administrator
                                                                     4
                                                                                                Kyle Everett
                                                                     5                          Development Specialists, Inc.
                                                                                                150 Post Street, Suite 400
                                                                     6                          San Francisco, CA 94108
                                                                                                Tel: 415.981.2717
                                                                     7
                                                                                                Fax: 415.981.2718
                                                                     8
                                                                                                If to the Oversight Committee:
                                                                     9
                                                                                                TBD
                                                                    10
                                                                                 10.8   Computation of Time Periods.
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                 In computing any period of time prescribed or allowed by the Plan, the day of the act,
                                                                    12
                                                                         event, or default from which the designated period of time begins to run shall not be included. The
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         last day of the period so computed shall be included unless it is a Saturday, a Sunday, or a legal
                                                                    14
                                                                         holiday, or, when the act to be done is the filing of a paper in the Bankruptcy Court, a day on
                                                                    15
                                                                         which weather or other conditions have made the clerk’s office inaccessible, in which event the
                                                                    16
                                                                         period runs until the end of the next day which is not one of the aforementioned days.
                                                                    17
                                                                                 10.9   Defects, Omissions and Amendments.
                                                                    18
                                                                                 The Proponents, with the approval of the Bankruptcy Court and without notice to all
                                                                    19
                                                                         holders of Claims or Interests, insofar as it does not materially and adversely affect holders of
                                                                    20
                                                                         Claims, may correct any defect, omission or inconsistency in the Plan in such manner and to such
                                                                    21
                                                                         extent as may be necessary or desirable to expedite the execution of the Plan. The Plan may be
                                                                    22
                                                                         altered or amended before or after Confirmation as provided in section 1127 of the Bankruptcy
                                                                    23
                                                                         Code.
                                                                    24
                                                                                 10.10 Filing of Additional Documents.
                                                                    25
                                                                                 The Proponents shall file with the Bankruptcy Court such agreements or other documents
                                                                    26
                                                                         as may be necessary or appropriate to effectuate and further evidence the terms and conditions of
                                                                    27
                                                                         the Plan.
                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245      Filed: 06/17/19 Entered: 06/17/19 13:51:42             Page
                                                                                                                                                              PLAN OF44  of
                                                                                                                                                                      LIQUIDATION
                                                                                                                    53
                                                                                                                       38
                                                                     1          10.11 Successors and Assigns.

                                                                     2          The rights, benefits and obligations of any entity named or referred to in this Plan shall be

                                                                     3   binding on, and shall inure to the benefit of, the heirs, executors, administrators, successors and/or

                                                                     4   assigns of such entity.

                                                                     5          10.12 Implementation.

                                                                     6          Upon Confirmation, the Debtor and the Committee shall be authorized to take all steps and

                                                                     7   execute all documents necessary to effectuate the provisions contained in the Plan.

                                                                     8          10.13 Certain Actions.

                                                                     9          By reason of entry of the Confirmation Order, prior to, on or after the Effective Date (as

                                                                    10   appropriate), all matters provided for under the Plan that would otherwise require approval of the

                                                                    11   owners, stockholders, shareholders, members, directors, managers, or officers of the Debtor under
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the Plan, including, without limitation, (i) the distribution of Cash pursuant to the Plan, (ii) the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   adoption, execution, delivery, and implementation of all contracts, leases, instruments, releases,
                                            ATTORNEYS AT LAW




                                                                    14   and other agreements or documents related to the Plan, and (iii) the adoption, execution, and

                                                                    15   implementation of other matters provided for under the Plan involving the company or

                                                                    16   organizational structure of the Debtor, shall be deemed to have occurred and shall be in effect prior

                                                                    17   to, on or after the Effective Date (as appropriate), pursuant to the applicable general corporation,

                                                                    18   limited liability, or partnership law of the state in which the Debtor or the Liquidating Debtor is

                                                                    19   chartered, organized or incorporated, without any requirement of further action by the owners,

                                                                    20   stockholders, shareholders, members, directors, managers, or officers of the Debtor.

                                                                    21          10.14 Waiver of Fourteen (14) Day Stay.

                                                                    22          The Debtor requests as part of the Confirmation Order a waiver from the Bankruptcy Court

                                                                    23   of the fourteen (14) day stay of Bankruptcy Rule 3020(e) and, to the extent applicable, a waiver of

                                                                    24   the fourteen (14) day stay of Bankruptcy Rule 6004(h).

                                                                    25   Dated: June 17, 2019                           PACHULSKI STANG ZIEHL & JONES LLP

                                                                    26
                                                                                                                        By: /s/ John W. Lucas
                                                                    27                                                      John W. Lucas
                                                                    28                                                       Attorneys for Sedgwick, LLP


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245       Filed: 06/17/19 Entered: 06/17/19 13:51:42              Page
                                                                                                                                                                PLAN OF45  of
                                                                                                                                                                        LIQUIDATION
                                                                                                                     53
                                                                                                                        39
                                                                     1                                          Exhibit A

                                                                     2                                     Assumed Contracts

                                                                     3   None.

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 46 of
                                                                                                                 53
                                                                     1                                          Exhibit B

                                                                     2                                   Former Equity Partners
                                                                         Abadin, Ramon A.
                                                                     3
                                                                         Anscombe, Anthony J.
                                                                     4   Barnes, Craig S.
                                                                         Bernstein, Michael H.
                                                                     5
                                                                         Blancett, John W.
                                                                     6   Boos, Nicholas
                                                                         Brown, James S.
                                                                     7   Brown, Jr., Eugene
                                                                     8   Campillo, Ralph A.
                                                                         Celebrezze, Bruce D.
                                                                     9   Cook, Kimberly A.
                                                                    10   Cosgrove, Phillip R.
                                                                         Davisson, Michael R.
                                                                    11   Di Saia, Steven D.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         Diwik, James P.
                                                                    12
                                                                         Eassa, Robert
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Elsbree, Eugene V.
                                            ATTORNEYS AT LAW




                                                                         Fox, Michael L.
                                                                    14
                                                                         Glen, Alan M.
                                                                    15   Gough, Gayle L.
                                                                         Guirgis, Ralph A.
                                                                    16
                                                                         Healy, Michael F.
                                                                    17   Helfing, Robert F.
                                                                         Hermann, II, Richard P.
                                                                    18   Holmes, James J.
                                                                    19   Humiston, David M.
                                                                         Imre, Christina
                                                                    20   Karos, Maria K.
                                                                    21   Kendall, Mark A.
                                                                         Klein, Lawrence
                                                                    22   Klinger, Marilyn S.
                                                                         Kum, Robert
                                                                    23
                                                                         Marks, Christopher S.
                                                                    24   McMahan, Troy D.
                                                                         Mesher, Barry N.
                                                                    25
                                                                         Mikacich, Amee A.
                                                                    26   Mroz, Scott D.
                                                                         O'Leary, Martin J.
                                                                    27   Parvin, Curtis D.
                                                                    28   Pipkin, Mike F.



                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 47 of
                                                                                                                 53
                                                                     1   Port, Andrew I.
                                                                         Potente, Alexander E.
                                                                     2
                                                                         Riehle, Paul J.
                                                                     3   Roland, Steven D.
                                                                         Scheiner, Eric C.
                                                                     4
                                                                         Sheridan, Stephanie A.
                                                                     5   Shimko, Anna C.
                                                                         Smerdon, Edward G.
                                                                     6   Smick, Joseph M.
                                                                     7   Smith, Fred A.
                                                                         Stenfeldt, Lillian G.
                                                                     8   Stephens, John F.
                                                                     9   Sugayan, Catalina J.
                                                                         Sullivan, Susan K.
                                                                    10   Towey, Robert D.
                                                                         Wallace, Richard E.
                                                                    11
                                                                         Wasserman, Steven D.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Woodward, Karen E.
                                        SAN FRANCISCO, CALIFORNIA




                                                                         Cauley, E. Paul Jr.
                                                                    13
                                            ATTORNEYS AT LAW




                                                                         Keale, James, II
                                                                    14   Mason, Wayne B.
                                                                         McCall, George
                                                                    15
                                                                         Rambin, W. Neil
                                                                    16   Robertson, Thomas D.
                                                                         Tanenbaum, Michael
                                                                    17   A.
                                                                         Vickery, Alan R.
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 48 of
                                                                                                                 53
                                                                     1                                          Exhibit C

                                                                     2                                Former Settling Equity Partner
                                                                         Abadin, Ramon A.
                                                                     3
                                                                         Anscombe, Anthony J.
                                                                     4   Barnes, Craig S.
                                                                         Bernstein, Michael H.
                                                                     5
                                                                         Blancett, John W.
                                                                     6   Brown, James S.
                                                                         Brown, Jr., Eugene
                                                                     7   Campillo, Ralph A.
                                                                     8   Celebrezze, Bruce D.
                                                                         Cook, Kimberly A.
                                                                     9   Cosgrove, Phillip R.
                                                                    10   Davisson, Michael R.
                                                                         Di Saia, Steven D.
                                                                    11   Elsbree, Eugene V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         Fox, Michael L.
                                                                    12
                                                                         Glen, Alan M.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Gough, Gayle L.
                                            ATTORNEYS AT LAW




                                                                         Guirgis, Ralph A.
                                                                    14
                                                                         Healy, Michael F.
                                                                    15   Hermann, II, Richard P.
                                                                         Holmes, James J.
                                                                    16
                                                                         Karos, Maria K.
                                                                    17   Kendall, Mark A.
                                                                         Klein, Lawrence
                                                                    18   Klinger, Marilyn S.
                                                                    19   Kum, Robert
                                                                         Mesher, Barry N.
                                                                    20   Mikacich, Amee A.
                                                                    21   Mroz, Scott D.
                                                                         O'Leary, Martin J.
                                                                    22   Parvin, Curtis D.
                                                                         Port, Andrew I.
                                                                    23
                                                                         Potente, Alexander E.
                                                                    24   Roland, Steven D.
                                                                         Scheiner, Eric C.
                                                                    25
                                                                         Sheridan, Stephanie A.
                                                                    26   Shimko, Anna C.
                                                                         Smerdon, Edward G.
                                                                    27   Stenfeldt, Lillian G.
                                                                    28   Sugayan, Catalina J.



                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 49 of
                                                                                                                 53
                                                                     1   Sullivan, Susan K.
                                                                         Towey, Robert D.
                                                                     2
                                                                         Wallace, Richard E.
                                                                     3   Wasserman, Steven D.
                                                                         Woodward, Karen E.
                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 50 of
                                                                                                                 53
                                                                     1                                          Exhibit D

                                                                     2                                     Malpractice Policies

                                                                     3   To be attached.

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 51 of
                                                                                                                 53
                                                                     1                                           Exhibit E

                                                                     2                              Non-Settling Former Equity Partners
                                                                         Boos, Nicholas
                                                                     3
                                                                         Diwik, James P.
                                                                     4   Eassa, Robert
                                                                         Helfing, Robert F.
                                                                     5
                                                                         Humiston, David M.
                                                                     6   Imre, Christina
                                                                         Marks, Christopher S.
                                                                     7   McMahan, Troy D.
                                                                     8   Pipkin, Mike F.
                                                                         Riehle, Paul J.
                                                                     9   Smick, Joseph M.
                                                                    10   Smith, Fred A.
                                                                         Stephens, John F.
                                                                    11   Cauley, E. Paul Jr.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         Keale, James, II
                                                                    12
                                                                         Mason, Wayne B.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   McCall, George
                                            ATTORNEYS AT LAW




                                                                         Rambin, W. Neil
                                                                    14
                                                                         Robertson, Thomas D.
                                                                    15   Tanenbaum, Michael
                                                                         A.
                                                                    16   Vickery, Alan R.
                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 52 of
                                                                                                                 53
                                                                     1                                           Exhibit F

                                                                     2                              Plan Administrator Curriculum Vitae

                                                                     3   To be attached.

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 18-31087 77998/002
                                                                        DOCS_SF:101282.2 Doc# 245   Filed: 06/17/19 Entered: 06/17/19 13:51:42   Page 53 of
                                                                                                                 53
